Exhibit 10.1

CREDIT AND SECURITY AGREEMENT

DATED AS OF AUGUST 31, 2007

AMONG

AIKEN REGIONAL RECEIVABLES, L.L.C., AUBURN REGIONAL RECEIVABLES,

L.L.C., CENTRAL MONTGOMERY RECEIVABLES, L.L.C., DISTRICT HOSPITAL

PARTNERS RECEIVABLES, L.L.C., FORT DUNCAN MEDICAL RECEIVABLES,

L.L.C., LANCASTER HOSPITAL RECEIVABLES, L.L.C., LAREDO REGIONAL

RECEIVABLES, L.L.C., MANATEE MEMORIAL RECEIVABLES, L.L.C., MCALLEN

HOSPITALS RECEIVABLES, L.L.C., NORTHWEST TEXAS HEALTHCARE

RECEIVABLES, L.L.C., SPARKS FAMILY HOSPITAL RECEIVABLES, L.L.C.,

SUMMERLIN HOSPITAL RECEIVABLES, L.L.C., UHS OF OKLAHOMA

RECEIVABLES, L.L.C., UHS-CORONA RECEIVABLES, L.L.C., RANCHO SPRINGS

RECEIVABLES, L.L.C., VALLEY HEALTH SYSTEM RECEIVABLES, L.L.C. AND

WELLINGTON REGIONAL RECEIVABLES, L.L.C., AS BORROWERS

UHS RECEIVABLES CORP., AS COLLECTION AGENT,

UHS OF DELAWARE, INC., AS SERVICER,

UNIVERSAL HEALTH SERVICES, INC., AS PERFORMANCE GUARANTOR,

THE LIQUIDITY BANKS FROM TIME TO TIME PARTY HERETO,

SUNTRUST ROBINSON HUMPHREY, INC., AS TPF AGENT

AND

WACHOVIA BANK, NATIONAL ASSOCIATION, AS VFCC AGENT AND

ADMINISTRATIVE AGENT



--------------------------------------------------------------------------------

CREDIT AND SECURITY AGREEMENT

THIS CREDIT AND SECURITY AGREEMENT, dated as of August 31, 2007, is entered into
by and among:

(a) Aiken Regional Receivables, L.L.C., Auburn Regional Receivables, L.L.C.,
Central Montgomery Receivables, L.L.C., District Hospital Partners Receivables,
L.L.C., Fort Duncan Medical Receivables, L.L.C., Lancaster Hospital Receivables,
L.L.C., Laredo Regional Receivables, L.L.C., Manatee Memorial Receivables,
L.L.C., McAllen Hospitals Receivables, L.L.C., Northwest Texas Healthcare
Receivables, L.L.C., Sparks Family Hospital Receivables, L.L.C., Summerlin
Hospital Receivables, L.L.C., UHS of Oklahoma Receivables, L.L.C., UHS-Corona
Receivables, L.L.C., Rancho Springs Receivables, L.L.C., Valley Health System
Receivables, L.L.C. and Wellington Regional Receivables, L.L.C., each, a
Delaware limited liability company (each, a “Borrower” and collectively, the
“Borrowers”),

(b) UHS Receivables Corp., a Delaware corporation (the “Collection Agent”),

(c) UHS of Delaware, Inc., a Delaware corporation (“UHS of Delaware”), as
initial Servicer (the Servicer together with Borrowers and the Collection Agent,
the “Loan Parties” and each, a “Loan Party”),

(d) Universal Health Services, Inc., a Delaware corporation (“Parent”), as
Performance Guarantor,

(e) Variable Funding Capital Company LLC, a Delaware limited liability company
(“VFCC” or a “Conduit”), and Wachovia Bank, National Association, in its
capacity as liquidity provider to VFCC (together with its successor, “Wachovia”
and together with VFCC, the “VFCC Group” or a “Conduit Group”),

(f) Three Pillars Funding LLC, a Delaware limited liability company (“TPF” or a
“Conduit”), and SunTrust Bank, in its capacity as liquidity provider to TPF
(together with its successor, “SunTrust” and together with TPF, the “TPF Group”
or a “Conduit Group”),

(g) Wachovia Bank, National Association, in its capacity as agent for the VFCC
Group (together with its successors and assigns in such capacity, the “VFCC
Agent” or a “Co-Agent”), and SunTrust Robinson Humphrey, Inc., in its capacity
as agent for the TPF Group (together with its successors and assigns in such
capacity, the “TPF Agent” or a “Co-Agent”), and

(h) Wachovia Bank, National Association, in it capacity as administrative agent
for the Lenders hereunder or any successor administrative agent hereunder
(together with its successors and assigns hereunder, the “Administrative Agent”
and together with the Co-Agents, the “Agents”).

Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.

 

1



--------------------------------------------------------------------------------

PRELIMINARY STATEMENTS

Borrowers, jointly and severally, desire to borrow from the Lenders from time to
time.

The Conduits may, in their absolute and sole discretion, make Advances to
Borrowers, jointly and severally, from time to time. In the event that any
Conduit declines to make its Conduit Group’s Percentage of any Advance, the
applicable Conduit’s Liquidity Bank(s) shall, at the request of the Collection
Agent, on behalf of Borrowers, make such Conduit Group’s Percentage of such
Advance.

Wachovia Bank, National Association, has been requested and is willing to act as
Administrative Agent on behalf of the Co-Agents and the Conduit Groups in
accordance with the terms hereof.

ARTICLE I.

THE ADVANCES

Section 1.1 Credit Facility.

(a) Upon the terms and subject to the conditions hereof, from time to time prior
to the Facility Termination Date:

(i) the Collection Agent, on behalf of Borrowers, may request Advances in an
aggregate principal amount at any one time outstanding not to exceed the lesser
of the Aggregate Commitment and the Borrowing Base (such lesser amount, the
“Borrowing Limit”); and

(ii) upon receipt of a copy of each Borrowing Notice from the Collection Agent,
on behalf of Borrowers, each of the Co-Agents shall determine whether its
Conduit will fund a Loan in an amount equal to its Conduit Group’s Percentage of
the requested Advance specified in such Borrowing Notice. In the event that a
Conduit elects not to make any such Loan to Borrowers, the applicable Co-Agent
shall promptly notify the Collection Agent and, unless the Collection Agent, on
behalf of Borrowers, cancels its Borrowing Notice, each of such Conduit’s
Liquidity Banks severally agrees to make its Pro Rata Share of its Conduit
Group’s Percentage of such Loan to Borrowers, jointly and severally, on the
terms and subject to the conditions hereof, provided that at no time may the
aggregate principal amount of such Conduit’s and such Conduit’s Liquidity Banks’
Loans outstanding exceed the lesser of (x) the aggregate amount of such
Conduit’s Liquidity Banks’ Commitments, and (y) such Conduit’s Group’s
Percentage of the Borrowing Base (such lesser amount, the “Conduit Allocation
Limit”).

Each of the Advances, and all other Obligations of Borrower, shall be secured by
the Collateral as provided in Article XIII. It is the intent of the Conduits to
fund all Advances by the issuance of Commercial Paper.

(b) The Collection Agent, on behalf of Borrowers, may, upon at least 10 Business
Days’ notice to the Co-Agents, terminate in whole or reduce in part, ratably
among the Liquidity

 

2



--------------------------------------------------------------------------------

Banks in each Conduit Group in accordance with such Conduit Group’s Percentage,
the unused portion of the Aggregate Commitment; provided that each partial
reduction of the Aggregate Commitment shall be in an amount equal to $1,000,000
per Conduit Group (or a larger integral multiple of $1,000,000 if in excess
thereof) and shall reduce the Commitments of the Liquidity Banks ratably in
accordance with their respective Pro Rata Shares.

(c) At least ten Business Days prior to the Cash Secured Advance Commencement
Date for any Conduit Group, the Collection Agent, on behalf of Borrowers, shall
notify the applicable Co-Agent for such Conduit Group if Borrowers wish the
Liquidity Banks in such Conduit Group to make the advances described in this
Section 1.1(c). Following such notice, on the Cash Secured Advance Commencement
Date for such Conduit Group, subject to satisfaction of the conditions precedent
in Section 6.2, each Liquidity Bank in such Conduit Group shall, and severally
agrees to, make a Loan to Borrowers, jointly and severally, in an amount equal
to the excess of (i) such Liquidity Bank’s Commitment over (ii) the aggregate
outstanding principal balance of all Loans of such Liquidity Bank (after giving
effect to any purchase made by such Liquidity Bank on or prior to such Cash
Secured Advance Commencement Date pursuant to Section 1.7 of this Agreement or
pursuant to the Liquidity Agreement to which it is a party) on the Term-Out
Liquidity Bank Purchase Date for such Conduit Group, and such Liquidity Bank
shall make such Loan by causing an amount equal to such Loan to be deposited in
immediately available funds into the Collateral Advance Account.

Section 1.2 Increases. Not later than 12:00 noon (New York City time) on the
Business Day prior to a proposed borrowing (or, in the case of a borrowing to be
made at the LIBO Rate, not later than 12:00 noon (New York City time) on the
second Business Day prior to such proposed borrowing), the Collection Agent, on
behalf of Borrowers, shall provide the Co-Agents with written notice of each
Advance in the form set forth as Exhibit II-A hereto (each, a “Borrowing
Notice”). Each Borrowing Notice shall be subject to Section 6.2 hereof and,
except as set forth below, shall be irrevocable and shall specify the requested
increase in Aggregate Principal (which shall not be less than $1,000,000 per
Conduit Group or a larger integral multiple of $100,000 per Conduit Group) and
the Borrowing Date (which, in the case of any Advance after the initial Advance
hereunder, shall only be on a Settlement Date) and, in the case of an Advance to
be funded by the Liquidity Banks, the requested Interest Rate and Interest
Period. If a Conduit declines to make its Percentage of a proposed Advance, the
Collection Agent, on behalf of Borrowers, may cancel the Borrowing Notice or, in
the absence of such a cancellation, the Advance will be made by such Conduit’s
Liquidity Banks. On the date of each Advance, upon satisfaction of the
applicable conditions precedent set forth in Article VI, the applicable Conduit
or the Conduit’s Liquidity Banks, as applicable, shall make the proceeds of its
Loan comprising such Conduit Group’s Percentage of such requested Advance
available to its Co-Agent in immediately available funds on the proposed date of
borrowing. Upon receipt by a Co-Agent of such Loan proceeds, such Co-Agent shall
deposit to the Facility Account, in immediately available funds, an amount equal
to (i) in the case of a Conduit, such Conduit’s Group’s Percentage of the
principal amount of the requested Advance or (ii) in the case of a Conduit’s
Liquidity Bank, each such Liquidity Bank’s Pro Rata Share of such Liquidity
Bank’s Conduit Group’s Percentage of the principal amount of the requested
Advance. If any Borrowing Notice is delivered after 12:00 noon (New York time)
on the Business Day specified in the first sentence of this Section 1.2, funding
of the requested Advance will be on a best-efforts basis only .

 

3



--------------------------------------------------------------------------------

Section 1.3 Decreases. Except as provided in Section 1.4, the Collection Agent,
on behalf of Borrowers, shall provide the Co-Agents with irrevocable prior
written notice of any proposed reduction of Aggregate Principal in the form of
Exhibit II-B hereto in conformity with the Required Notice Period (each, a
“Reduction Notice”). Such Reduction Notice shall designate (i) the date (the
“Proposed Reduction Date”) upon which any such reduction of Aggregate Principal
shall occur (which date shall give effect to the applicable Required Notice
Period), and (ii) the amount of Aggregate Principal to be reduced (which, except
in the case of a reduction necessary to reduce Aggregate Principal to a level
not in excess of the lesser of the Borrowing Base or the Facility Limit, shall
be in a minimum amount per Conduit Group of $500,000 or a larger integral
multiple of $100,000 and) which shall be applied ratably to the Loans of the
Conduits and the Liquidity Banks in accordance with the amount of principal (if
any) owing to the Conduits (ratably, based on their Conduit Group’s Percentage
of such reduction), on the one hand, and the amount of principal (if any) owing
to the Liquidity Banks (ratably, based on their respective Pro Rata Shares of
their Conduit Group’s Percentage of such reduction), on the other hand (the
“Aggregate Reduction”). Only one (1) Reduction Notice with respect to any
Proposed Reduction Date shall be outstanding at any time.

Section 1.4 Deemed Collections; Borrowing Limit.

(a) If on any day:

(i) the Outstanding Balance of any Receivable is reduced as a result of any
defective or rejected goods or services, any cash discount or any other
adjustment by any Originator or any Affiliate thereof, or

(ii) the Outstanding Balance of any Receivable is reduced or canceled as a
result of a setoff in respect of any claim by the Obligor thereof (whether such
claim arises out of the same or a related or an unrelated transaction), or

(iii) the Outstanding Balance of any Receivable is reduced on account of the
obligation of any Originator or any Affiliate thereof to pay to the related
Obligor any rebate or refund, or

(iv) the Outstanding Balance of any Receivable is less than the amount included
in calculating the Net Pool Balance for purposes of any Monthly Report (for any
reason other than receipt of Collections thereon or such Receivable becoming a
Defaulted Receivable), or

(v) any of the representations or warranties of the applicable Borrower set
forth in Section 5.1(i), (j), (r), (s), (t) or (u) were not true when made with
respect to any Receivable,

then, on such day, the applicable Borrower shall be deemed to have received a
Collection of such Receivable (A) in the case of clauses (i)-(iv) above, in the
amount of such reduction or cancellation or the difference between the actual
Outstanding Balance and the amount included in calculating such Net Pool
Balance, as applicable; and (B) in the case of clause (v) above, in the amount
of the Outstanding Balance of such Receivable and, effective as of the date on
which the next succeeding Monthly Report is required to be delivered, the
Borrowing Base shall be reduced by the amount of such Deemed Collection.

 

4



--------------------------------------------------------------------------------

(b) Borrowers shall ensure that the Aggregate Principal at no time exceeds the
Borrowing Limit. If at any time the aggregate outstanding principal amount of
the Loans from any Conduit Group exceeds such Conduit Group’s Conduit Allocation
Limit, or the aggregate principal amount of the Loans outstanding from such
Conduit Group’s Conduit exceeds the Liquidity Commitments of such Conduit
Group’s Liquidity Banks pursuant to such Conduit Group’s Liquidity Agreement
divided by 102%, Borrowers, jointly and severally, shall prepay such Loans by
wire transfer to the applicable Co-Agent received not later than 12:00 noon (New
York City time) on the next succeeding Settlement Date of an amount sufficient
to eliminate such excess, together with accrued and unpaid interest on the
amount prepaid (as allocated by the applicable Co-Agent), such that after giving
effect to such payment the Aggregate Principal is less than or equal to the
Borrowing Limit and the applicable Conduit Group’s Percentage of the Aggregate
Principal is less than or equal to the applicable Conduit Group’s Conduit
Allocation Limit.

Section 1.5 Payment Requirements. All amounts to be paid or deposited by any
Loan Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 1:00 p.m. (New York
City time) on the day when due in immediately available funds, and if not made
before 1:00 p.m. (New York City time) with electronic mail confirmation to the
applicable Agent that such deposit or payment has been initiated, shall be
deemed to be received on the next succeeding Business Day. If such amounts are
payable to a Lender they shall be paid to the applicable Co-Agent Account, for
the account of such Lender, until otherwise notified by such Co-Agent. All
computations of CP Costs, Interest, per annum fees calculated as part of any CP
Costs, per annum fees hereunder and per annum fees under the Fee Letter shall be
made on the basis of a year of 360 days for the actual number of days elapsed.
If any amount hereunder shall be payable on a day which is not a Business Day,
such amount shall be payable on the next succeeding Business Day. CP Costs and
Interest shall accrue from the date on which a Loan is made to but excluding the
date on which it is repaid provided payment is received by the time specified in
the first sentence of this Section.

Section 1.6 Advances; Ratable Loans; Funding Mechanics; Liquidity Fundings.

(a) Each Advance hereunder shall be made on a pro rata basis in accordance with
each Conduit Group’s Percentage; provided that the first Advance on or after the
date hereof will be made in such amounts that, after giving effect thereto, the
principal balance then outstanding shall be ratable with such Percentages.

(b) Each Advance hereunder shall consist of one or more Loans made by the
Conduits and/or the applicable Liquidity Banks.

(c) Each Lender funding any Loan shall wire transfer the principal amount of its
Loan to its Co-Agent in immediately available funds as soon as possible and in
no event later than 2:00 p.m. (New York City time) on the applicable Borrowing
Date and, subject to such Co-Agent’s receipt of such Loan proceeds, such
Co-Agent shall wire transfer such funds to the account specified by the
Collection Agent, on behalf of Borrowers, in its Borrowing Notice promptly after
receipt.

 

5



--------------------------------------------------------------------------------

(d) While it is the intent of each Conduit to fund and maintain each requested
Advance through the issuance of its respective Commercial Paper, the parties
acknowledge that if any Conduit is unable, or reasonably determines that it is
undesirable, to issue Commercial Paper to fund all or any portion of its Loans,
or is unable to repay such Commercial Paper upon the maturity thereof, such
Conduit shall put all or any portion of its Loans to its Liquidity Banks at any
time pursuant to its applicable Liquidity Agreement to finance or refinance the
necessary portion of its Loans through a Liquidity Funding to the extent
available. The Liquidity Fundings may be Alternate Base Rate Loans or LIBO Rate
Loans, or a combination thereof, selected by the Collection Agent, on behalf of
Borrowers, in accordance with Article IV. Regardless of whether a Liquidity
Funding constitutes the direct funding of a Loan, an assignment of a Loan made
by a Conduit or the sale of one or more participations in a Loan made by a
Conduit, each Liquidity Bank in such Conduit’s Group participating in a
Liquidity Funding shall have the rights of a “Lender” hereunder with the same
force and effect as if it had directly made a Loan to Borrowers, jointly and
severally, in the amount of its Liquidity Funding.

(e) Nothing herein shall be deemed to commit any Conduit to make Loans.

Section 1.7 Purchase by Term-Out Liquidity Banks. At least ten Business Days
prior to the Cash Secured Advance Commencement Date for any Conduit Group, the
Collection Agent, on behalf of Borrowers, shall notify the Co-Agent for such
Conduit Group if the Collection Agent, on behalf of Borrowers, wishes the
purchase described in this Section 1.7 to occur. Following such notice, on the
Cash Secured Advance Commencement Date for such Conduit Group, each Liquidity
Bank in such Conduit Group shall, and severally agrees to, purchase from the
Conduit in its Conduit Group such Liquidity Bank’s Ratable Share of all Loans
then owned by such Conduit for a purchase price equal to the sum of such
Liquidity Bank’s Ratable Share of the principal of such Loans plus accrued and
unpaid Interest and fees thereon. Such purchase price shall be payable in
immediately available funds on the Cash Secured Advance Commencement Date for
such Conduit Group. The assigning Conduit shall notify the Administrative Agent,
its Co-Agent and the Collection Agent, on behalf of Borrowers, of any such
purchase. No further documentation of such purchase shall be required for the
effectiveness thereof, provided that if requested by any purchasing Liquidity
Bank, the assigning Conduit (or its Co-Agent) will execute and deliver an
assignment to such Liquidity Bank in such form as may be mutually agreed between
such Conduit and such Liquidity Bank.

Section 1.8 Interest on Cash Secured Advances. Borrowers, jointly and severally,
shall pay interest to each Term-Out Liquidity Bank on the unpaid principal
amount of such Liquidity Bank’s Cash Secured Advance from the date of such Cash
Secured Advance until such principal amount shall be repaid in full, at the rate
and on the dates applicable to Liquidity Fundings by such Term-Out Liquidity
Bank. On each Settlement Date after the Cash Secured Advance Commencement Date
for any Conduit Group, the Administrative Agent shall pay, pursuant to a
Collateral Advance Account Direction from the applicable Co-Agent for the
relevant Conduit Group, to the Co-Agent for such Conduit Group at such
Co-Agent’s Account for the ratable account of the relevant Term-Out Liquidity
Banks, on behalf of Borrowers, such Conduit Group’s ratable portion (based on
the outstanding principal amounts of each Conduit

 

6



--------------------------------------------------------------------------------

Group’s Cash Secured Advances) of the cash funds that constitute that interest
on, and those dividends from, the Term-Out Liquidity Bank Collateral which shall
then be available to be withdrawn from the Collateral Advance Account, and such
Co-Agent shall distribute the funds so paid to such Co-Agent’s Account to the
Liquidity Banks in its Conduit Group, ratably according to the respective
outstanding principal amounts of their respective Cash Secured Advances, for
application to the payment of unpaid Excess Interest on the Cash Secured
Advances. Any remaining unpaid accrued Excess Interest on the Cash Secured
Advances shall be paid from the Collections of the Collateral pursuant to
Sections 2.2 and 2.3.

Section 1.9 Repayment of Cash Secured Advances. Borrowers, jointly and
severally, shall repay to each Term-Out Liquidity Bank the aggregate outstanding
principal amount of such Liquidity Bank’s Cash Secured Advance on the Commitment
Termination Date; provided, however, that recourse for such repayment shall be
from, and shall be limited to, the Term-Out Liquidity Bank Collateral, the
Collateral and the Collections in accordance with Section 2.2 and 2.3.

Section 1.10 Use of Proceeds; Security Interest in Collateral Advance Account.

(a) Borrowers hereby agree that they shall use the proceeds of the Cash Secured
Advances solely to fund and maintain the Collateral Advance Account for the
purpose of funding Loans from time to time during the Term Period.

(b) In addition to the security interest granted pursuant to Section 13.1, each
of the Borrowers hereby grants to the Administrative Agent, for the ratable
benefit of the Term-Out Liquidity Banks, a security interest in the following
(collectively, the “Term-Out Liquidity Bank Collateral”):

(i) the Collateral Advance Account, all funds from time to time credited to the
Collateral Advance Account, all financial assets (including, without limitation,
Eligible Investments) from time to time acquired with any such funds or
otherwise credited to the Collateral Advance Account, all interest, dividends,
cash, instruments and other investment property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such funds or such financial assets, and

(ii) all proceeds of, collateral for, and supporting obligations relating to any
and all of the Term-Out Liquidity Bank Collateral.

(c) The grant of a security interest by Borrowers to the Administrative Agent
for the ratable benefit of the Term-Out Liquidity Banks pursuant to subsection
(b) above secures the payment of Borrowers’ joint and several obligations to
repay the Cash Secured Advances, and to pay interest thereon, pursuant to
Section 1.8 and this Section 1.10.

(d) On the Commitment Termination Date for any Conduit Group as to which the
Term Period has occurred, the Administrative Agent shall (i) convert the
Term-Out Liquidity Bank Collateral that does not constitute cash into cash
proceeds and (ii) pay to the Co-Agent for each such Conduit Group at such
Co-Agent’s Account for the ratable account of the Term-Out Liquidity Banks in
its Conduit Group, on behalf of Borrowers, such Conduit Group’s ratable portion
of the Term-Out Liquidity Bank Collateral (it being understood that all the
Term-Out

 

7



--------------------------------------------------------------------------------

Liquidity Bank Collateral shall then constitute cash or cash proceeds), and such
Co-Agent shall distribute the funds so paid to its Co-Agent’s Account to the
Liquidity Banks in its Conduit Group, ratably according to the respective
outstanding principal amounts of their respective Cash Secured Advances, for
application, first, to the repayment of the outstanding principal amounts of the
Cash Secured Advances and, second, to the payment of unpaid accrued interest on
the Cash Secured Advances (to the extent such funds are available therefor). Any
remaining outstanding principal amount of, and/or unpaid accrued interest on,
the Cash Secured Advances shall be paid from the Collections of the Pool
Receivables pursuant to Section 2.3.

ARTICLE II.

PAYMENTS AND COLLECTIONS

Section 2.1 Payments. Each of the Borrowers, jointly and severally, hereby
promises to pay:

(a) the Aggregate Principal on and after the Facility Termination Date as and
when Collections are received;

(b) the fees set forth in the Fee Letter on the dates specified therein;

(c) all accrued and unpaid Interest and, during the Term Period but without
duplication, Excess Interest, if applicable, on the Alternate Base Rate Loans on
each Settlement Date applicable thereto;

(d) all accrued and unpaid Interest and, during the Term Period but without
duplication, Excess Interest, if applicable, on the LIBO Rate Loans on the last
day of each Interest Period applicable thereto;

(e) all accrued and unpaid CP Costs on the CP Rate Loans on each Settlement
Date; and

(f) all Broken Funding Costs and Indemnified Amounts upon demand.

Section 2.2 Collections Prior to Amortization. On each Settlement Date prior to
the Amortization Date, the Servicer shall deposit to the applicable Co-Agent
Account, for distribution to the applicable Lenders and, during the Term Period,
the Term-Out Liquidity Banks in each Conduit Group, a portion of the Collections
received by it during the preceding Settlement Period (after deduction of its
Servicing Fee) equal to the sum of the following amounts for application to the
Obligations in the order specified:

first, ratably to the payment of all accrued and unpaid CP Costs, Interest,
Excess Interest (if applicable) and Broken Funding Costs (if any) that are then
due and owing,

second, ratably to the payment of all accrued and unpaid fees under the Fee
Letter (if any) that are then due and owing to the applicable Conduit or its
Co-Agent,

third, if required under Section 1.3 or 1.4, to the ratable reduction of the
applicable Conduit’s Percentage of the Aggregate Principal, and

 

8



--------------------------------------------------------------------------------

fourth, for the ratable payment of all other unpaid Obligations of Borrowers, if
any, that are then due and owing.

The balance, if any, shall be paid to the Collection Agent, on behalf of
Borrowers, or otherwise in accordance with the Collection Agent’s instructions.
Collections applied to the payment of Obligations of Borrowers shall be
distributed in accordance with the aforementioned provisions, and, giving effect
to each of the priorities set forth above in this Section 2.2, shall be shared
ratably (within each priority) among the applicable Co-Agent and the Lenders in
its Conduit Group in accordance with the amount of such Obligations owing to
each of them in respect of each such priority.

Section 2.3 Collections Following Amortization. On the Amortization Date and on
each day thereafter, the Servicer shall set aside and hold in trust, for the
Secured Parties, all Collections received on such day. On and after the
Amortization Date, the Servicer shall, on each Settlement Date and on each other
Business Day specified by the Administrative Agent at the direction of any
Co-Agent (after deduction of any accrued and unpaid Servicing Fee as of such
date): (i) remit to the applicable Co-Agent Account the applicable Conduit
Group’s Percentage of the amounts set aside and held in trust pursuant to the
preceding sentence, and (ii) apply such amounts to reduce the Obligations of
Borrowers as follows:

first, to the reimbursement of the applicable Conduit Group’s Percentage Share
of the Administrative Agent’s costs of collection and enforcement of this
Agreement,

second, ratably to the payment of all accrued and unpaid CP Costs, Interest,
Excess Interest (if applicable) and Broken Funding Costs (if any),

third, ratably to the payment of all accrued and unpaid fees under the Fee
Letter,

fourth, to the ratable reduction of such Conduit’s Percentage of the Aggregate
Principal,

fifth, for the ratable payment of all other unpaid Obligations of Borrowers, and

sixth, after the Obligations of Borrowers have been reduced to zero, to the
Collection Agent, on behalf of the Borrowers.

Collections applied to the payment of Obligations of Borrowers shall be
distributed in accordance with the aforementioned provisions, and, giving effect
to each of the priorities set forth above in this Section 2.3, shall be shared
ratably (within each priority) among the Co-Agents and the Lenders in accordance
with the amount of such Obligations owing to each of them in respect of each
such priority.

Section 2.4 Payment Rescission. No payment of any of the Obligations shall be
considered paid or applied hereunder to the extent that, at any time, all or any
portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Borrowers shall remain jointly and severally obligated for the amount of any
payment or application so rescinded, returned or refunded, and shall promptly
pay to the applicable Co-Agent Account (for application to the Person or Persons
who suffered such rescission, return or refund) the full amount thereof, plus
Interest on such amount at the Default Rate from the date of any such
rescission, return or refunding.

 

9



--------------------------------------------------------------------------------

ARTICLE III.

CONDUIT FUNDING

Section 3.1 CP Costs. Borrowers, jointly and severally, shall pay CP Costs with
respect to the principal balance of the Loans from time to time outstanding.
Each Loan of a Conduit that is funded substantially with Pooled Commercial Paper
will accrue CP Costs each day on a pro rata basis, based upon the percentage
share that the principal in respect of such Loan that is funded with Pooled
Commercial Paper represents in relation to all assets held by such Conduit and
funded substantially with related Pooled Commercial Paper on such day.

Section 3.2 Calculation of CP Costs. Not later than the 3rd Business Day
immediately preceding each Monthly Reporting Date, each Conduit shall calculate
the aggregate amount of CP Costs applicable to its CP Rate Loans for the
Calculation Period then most recently ended and shall notify the Collection
Agent, on behalf of Borrowers, of such aggregate amount.

Section 3.3 CP Costs Payments. On each Settlement Date, Borrowers, jointly and
severally, shall pay to each of the Co-Agents (for the benefit of its respective
Conduit) an aggregate amount equal to all accrued and unpaid CP Costs in respect
of the principal associated with all CP Rate Loans of such Conduit for the
calendar month then most recently ended in accordance with Article II.

Section 3.4 Default Rate. From and after the occurrence of an Amortization
Event, all Loans of the Conduits shall accrue Interest at the Default Rate and
shall cease to be CP Rate Loans.

ARTICLE IV.

LIQUIDITY BANK FUNDING

Section 4.1 Liquidity Bank Funding. Prior to the occurrence of an Amortization
Event, the outstanding principal balance of each Liquidity Funding shall accrue
interest for each day during its Interest Period at either the LIBO Rate or the
Alternate Base Rate in accordance with the terms and conditions hereof. Until
the Collection Agent, on behalf of Borrowers, gives notice to the applicable
Co-Agent of another Interest Rate in accordance with Section 4.4, the initial
Interest Rate for any Loan transferred to the Liquidity Banks by the applicable
Conduit pursuant to the applicable Liquidity Agreement shall be the Alternate
Base Rate (unless the Default Rate is then applicable). If the applicable
Liquidity Banks acquire by assignment from the applicable Conduit any Loan
pursuant to Section 1.7 hereof or the applicable Liquidity Agreement, each Loan
so assigned shall each be deemed to have an Interest Period commencing on the
date of any such assignment.

Section 4.2 Interest Payments. On the Settlement Date for each Liquidity
Funding, Borrowers, jointly and severally, shall pay to the applicable Co-Agent
(for the benefit of the Liquidity Banks in its Conduit Group) an aggregate
amount equal to the accrued and unpaid Interest for the entire Interest Period
of each such Liquidity Funding in accordance with Article II.

 

10



--------------------------------------------------------------------------------

Section 4.3 Selection and Continuation of Interest Periods.

(a) With consultation from the applicable Co-Agent, the Collection Agent, on
behalf of Borrowers, shall from time to time request Interest Periods for the
Liquidity Fundings, provided that if at any time any Liquidity Funding is
outstanding, the Collection Agent, on behalf of Borrowers, shall always request
Interest Periods such that at least one Interest Period shall end on the date
specified in clause (A) of the definition of Settlement Date.

(b) The Collection Agent, on behalf of Borrowers, or the applicable Co-Agent,
upon notice to and consent by the other received at least three (3) Business
Days prior to the end of an Interest Period (the “Terminating Tranche”) for any
Liquidity Funding, may, effective on the last day of the Terminating Tranche:
(i) divide any such Liquidity Funding into multiple Liquidity Fundings,
(ii) combine any such Liquidity Funding with one or more other Liquidity
Fundings that have a Terminating Tranche ending on the same day as such
Terminating Tranche, or (iii) combine any such Liquidity Funding with a new
Liquidity Funding to be made by the Liquidity Banks on the day such Terminating
Tranche ends.

Section 4.4 Liquidity Bank Interest Rates. The Collection Agent, on behalf of
Borrowers, may select the LIBO Rate or the Alternate Base Rate for each
Liquidity Funding. The Collection Agent, on behalf of Borrowers, shall by 12:00
noon (New York time): (i) at least three (3) Business Days prior to the
expiration of any Terminating Tranche with respect to which the LIBO Rate is
being requested as a new Interest Rate and (ii) at least one (1) Business Day
prior to the expiration of any Terminating Tranche with respect to which the
Alternate Base Rate is being requested as a new Interest Rate, give the
applicable Co-Agent irrevocable notice of the new Interest Rate for the
Liquidity Funding associated with such Terminating Tranche. Until the Collection
Agent, on behalf of Borrowers, gives notice to the Applicable Co-Agent of
another Interest Rate, the initial Interest Rate for any Loan transferred to the
applicable Liquidity Banks pursuant to the applicable Liquidity Agreement shall
be the Alternate Base Rate (unless the Default Rate is then applicable).

Section 4.5 Suspension of the LIBO Rate

(a) If any Liquidity Bank notifies its applicable Co-Agent that it has
determined that funding its Pro Rata Share of its Conduit Group’s Percentage of
the Liquidity Fundings at a LIBO Rate would violate any applicable law, rule,
regulation, or directive of any governmental or regulatory authority, whether or
not having the force of law, or that (i) deposits of a type and maturity
appropriate to match fund its Liquidity Funding at such LIBO Rate are not
available or (ii) such LIBO Rate does not accurately reflect the cost of
acquiring or maintaining a Liquidity Funding at such LIBO Rate, then such
Co-Agent shall suspend the availability of such LIBO Rate and require the
Collection Agent, on behalf of Borrowers, to select the Alternate Base Rate for
any Liquidity Funding of such Liquidity Bank accruing Interest at such LIBO
Rate.

(b) If less than all of the Liquidity Banks of any applicable Conduit Group give
a notice to such Conduit Group’s Co-Agent pursuant to Section 4.5(a), each
Liquidity Bank which gave such a notice shall be obliged, at the request of the
Collection Agent, on behalf of Borrowers, the applicable Conduit or the
applicable Co-Agent, to assign all of its rights and obligations hereunder to
(i) another Liquidity Bank in its Conduit Group or (ii) another funding

 

11



--------------------------------------------------------------------------------

entity nominated by the Collection Agent, on behalf of Borrowers, or the
applicable Co-Agent that is an Eligible Assignee willing to participate in this
Agreement through the Liquidity Termination Date in the place of such notifying
Liquidity Bank; provided that (i) the notifying Liquidity Bank receives payment
in full, pursuant to an Assignment Agreement, of all Obligations owing to it
(whether due or accrued), and (ii) the replacement Liquidity Bank otherwise
satisfies the requirements of Section 12.1(b).

Section 4.6 Default Rate. From and after the occurrence of an Amortization
Event, all Liquidity Fundings shall accrue Interest at the Default Rate.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Section 5.1 Representations and Warranties of the Performance Guarantor and Loan
Parties. Each of the Performance Guarantor and the Loan Parties hereby
represents and warrants to the Agents and the Lenders, as to itself, as of the
date hereof, as of the date of each Advance and as of each Settlement Date that:

(a) Existence and Power. Such Person is a corporation or limited liability
company duly organized, validly existing and in good standing under the laws of
Delaware, and is duly qualified to do business, and is in good standing, in
every jurisdiction where the nature of its business requires it to be so
qualified, except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect

(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Person of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder, and, in the case of Borrowers, Borrowers’
use of the proceeds of the Advances made hereunder, are within its corporate or
limited liability company powers and authority and have been duly authorized by
all necessary corporate or limited liability company action on its part. This
Agreement and each other Transaction Document to which such Person is a party
has been duly executed and delivered by such Person.

(c) No Conflict. The execution and delivery by such Person of this Agreement and
each other Transaction Document to which it is a party, and the performance of
its obligations hereunder and thereunder do not result in the creation or
imposition of any Lien on assets of such Person, or contravene or violate
(i) its Organizational Documents, (ii) any law, rule or regulation applicable to
it, (iii) any restrictions under any agreement, contract or instrument to which
it is a party or by which it or any of its property is bound, or (iv) any order,
writ, judgment, award, injunction or decree binding on or affecting it or its
property (except as created under the Transaction Documents) except, in any
case, where such contravention or violation could not reasonably be expected to
have a Material Adverse Effect; and no transaction contemplated hereby requires
compliance with any bulk sales act or similar law.

 

12



--------------------------------------------------------------------------------

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Person of this Agreement
and each other Transaction Document to which it is a party and the performance
of its obligations hereunder and thereunder.

(e) Actions, Suits. Except as set forth in the Parent’s periodic reports and
reports on Form 8-K filed with the Securities and Exchange Commission prior to
the date hereof, there are no actions, suits or proceedings pending, or to the
best knowledge of such Person, threatened, against or affecting such Person, or
any of its properties, in or before any court, arbitrator or other body, that
could reasonably be expected to have a Material Adverse Effect.

(f) Binding Effect. Each of the Transaction Documents to which such Person is a
party constitutes the legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms, except
as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

(g) Accuracy of Information. All information heretofore furnished by such Loan
Party or any of its Affiliates to the Agents or the Lenders for purposes of or
in connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by such Loan Party or any of its Affiliates to the Agents or
the Lenders will be, true and accurate in every material respect on the date
such information is stated or certified and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein, taken as a whole, not
misleading.

(h) Use of Proceeds. Borrowers, jointly and severally, represent and warrant
that no proceeds of any Advance hereunder will be used (i) for a purpose that
violates, or would be inconsistent with, (A) Section 7.2(e) of this Agreement or
(B) Regulation T, U or X promulgated by the Board of Governors of the Federal
Reserve System from time to time or (ii) to acquire any security in any
transaction which is subject to Section 12, 13 or 14 of the Securities Exchange
Act of 1934, as amended.

(i) Good Title. (i) Borrowers have good and marketable title to the Collateral
free and clear of any Lien, except as created by the Transaction Documents, and
(ii) there have been duly filed all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect the applicable Borrower’s ownership
interest in each Receivable sold or contributed to it, its Collections and the
Related Security.

(j) Perfection. Each Borrower represents and warrants that: (i) this Agreement,
together with the filing of the financing statements contemplated hereby, is
effective to create a valid security interest in favor of the Administrative
Agent for the benefit of the Secured Parties in the Collateral to secure payment
of the Obligations, which security interest is (or, in the case of Gift Shop
Receipts, will be upon the daily sweep from a Local Deposit

 

13



--------------------------------------------------------------------------------

Account to the Concentration Account) prior to all other security interests, and
enforceable as such as against creditors of and purchasers from such Borrower,
and (ii) there have been or (within 10 days after the date of any Advance) will
be duly filed all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Administrative Agent’s (on behalf of the Secured Parties)
security interest in the Collateral.

(k) Places of Business and Locations of Records. The principal places of
business and chief executive office of such Loan Party and the offices where it
keeps all of its Records are located at the address(es) listed on Exhibit III or
such other locations of which the Administrative Agent has been notified in
accordance with Section 7.2(a) in jurisdictions where all action required by
Section 14.4(a) has been taken and completed. Borrowers’ Federal Employer
Identification Numbers are correctly set forth on Exhibit III.

(l) Collections. The conditions and requirements set forth in Section 7.1(j) and
Section 8.2 have at all times been satisfied and duly performed. The names and
addresses of all Collection Banks, together with the account numbers of the
Collection Accounts of such Originator at each Collection Bank and the post
office box number of each Lock-Box, are listed on Exhibit III to the Receivables
Sale Agreements. The full amount of available funds in each of the Local Deposit
Accounts is swept daily into the Concentration Account pursuant to standing
sweep instructions that remain in full force and effect (in the case of Local
Deposit Accounts maintained at Bank of America) or pursuant to daily ACH
instructions (in the case of all other Local Deposit Accounts). All payments on
the Government Receivables are paid either into a Local Deposit Account or
directly into the Concentration Account, and payment of Government Receivables
directly into the Concentration Account does not conflict with any rules or
regulations applicable to Government Receivables. No Borrower has granted any
Person dominion and control of the Concentration Account, any Lock-Box or any
Local Deposit Account, or the right to take dominion and control of the
Concentration Account, any such Lock-Box or Local Deposit Account at a future
time or upon the occurrence of a future event. No Borrower has granted any
Person, other than the Administrative Agent, dominion and control of the New
Sweep Account, or the right to take dominion and control of the New Sweep
Account at a future time or upon the occurrence of a future event. Servicer has
the ability to identify, within one Business Day, any amounts deposited into any
Local Deposit Account that do not represent payments on account of Collateral.

(m) Material Adverse Effect. (i) Performance Guarantor represents that, except
as set forth in its reports on Form 8-K filed with the Securities and Exchange
Commission from time to time prior to the date hereof, since December 31, 2006,
no event has occurred that would have a Material Adverse Effect, and (ii) each
Borrower represents and warrants that since the date of this Agreement, no event
has occurred that would have a material adverse effect on (A) the financial
condition or operations of such Borrower, (B) the ability of such Borrower to
perform its obligations under the Transaction Documents, or (C) the
collectibility of the Receivables generally or any material portion of the
Receivables.

(n) Names. Each Borrower represents and warrants that: (i) the name in which
such Borrower has executed this Agreement is identical to the name of such
Borrower as indicated on the public record of its state of organization which
shows such Borrower to have

 

14



--------------------------------------------------------------------------------

been organized, and (ii) in the past five (5) years, such Borrower has not used
any limited liability company names, trade names or assumed names other than the
name in which it has executed this Agreement.

(o) Ownership of Borrowers. Except as set forth in the applicable Receivables
Sale Agreement, Parent owns, directly or indirectly, 100% of the issued and
outstanding Equity Interests of each Originator and each Borrower. Such Equity
Interests are validly issued, fully paid and nonassessable, and there are no
options, warrants or other rights to acquire securities of any Borrower or any
Originator.

(p) Not an Investment Company. Such Person is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or any successor
statute.

(q) Compliance with Law. Such Person has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply would not reasonably be expected to have a Material Adverse Effect.
Borrowers represent and warrant that each Receivable, together with the Contract
related thereto, does not contravene any laws, rules or regulations applicable
thereto (including, without limitation, laws, rules and regulations relating to
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy), and no part of such
Contract is in violation of any such law, rule or regulation, except where such
contravention or violation would not reasonably be expected to have a Material
Adverse Effect.

(r) Compliance with Credit and Collection Policy. Such Loan Party has complied
in all material respects with the Credit and Collection Policy with regard to
each Receivable and the related Contract, and has not made any material change
to such Credit and Collection Policy, except such change as to which the
Administrative Agent has been notified in accordance with Section 7.1(a)(vii).

(s) Payments to Applicable Originator. Each Borrower represents and warrants
that: (i) with respect to each Receivable transferred to such Borrower under the
applicable Receivables Sale Agreement, such Borrower has given reasonably
equivalent value to the applicable Originator in consideration therefor and such
transfer was not made for or on account of an antecedent debt, and (ii) no
transfer by the applicable Originator of any Receivable under such Receivables
Sale Agreement is or may be voidable under any section of the Bankruptcy Reform
Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.

(t) Enforceability of Contracts. Borrowers represent and warrant that each
Contract with respect to each Receivable is effective to create, and has
created, a legal, valid and binding obligation of the related Obligor to pay the
Outstanding Balance of the Receivable created thereunder and any accrued
interest thereon, enforceable against the Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

 

15



--------------------------------------------------------------------------------

(u) Eligible Receivables. Each Private Receivable and Participation Interest
included in the Net Pool Balance as an Eligible Receivable or Eligible
Participation Interest, as the case may be, on the date of any Monthly Report
was an Eligible Receivable or Eligible Participation Interest, as applicable, on
such date.

(v) Receivables as Accounts. The Receivables constitute “accounts” within the
meaning of the applicable UCC.

(w) Borrowing Limit. Immediately after giving effect to each Advance and each
settlement on any Settlement Date hereunder, the Aggregate Principal is less
than or equal to the Borrowing Limit.

(x) Priority. Other than the security interest granted to the Administrative
Agent pursuant to this Agreement, no Borrower has pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Collateral. No
Borrower has authorized the filing of and is not aware of any financing
statements against such Borrower that include a description of collateral
covering the Collateral other than any financing statement relating to the
security interest granted to the Administrative Agent hereunder or that has been
terminated. No Borrower is aware of any judgment or tax lien filings against any
Borrower.

(y) Accounting. The manner in which such Loan Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreements
does not jeopardize the true sale analysis.

Section 5.2 Liquidity Bank Representations and Warranties. Each Liquidity Bank
hereby represents and warrants to the Agents, Conduits and the Loan Parties
that:

(a) Existence and Power. Such Liquidity Bank is a banking association duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and has all organizational power to perform its
obligations hereunder and under the Liquidity Agreement.

(b) No Conflict. The execution and delivery by such Liquidity Bank of this
Agreement and the Liquidity Agreement and the performance of its obligations
hereunder and thereunder are within its corporate powers, have been duly
authorized by all necessary corporate action, do not contravene or violate
(i) its certificate or articles of incorporation or association or by-laws,
(ii) any law, rule or regulation applicable to it, (iii) any restrictions under
any agreement, contract or instrument to which it is a party or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Lien on its assets. This Agreement and the
Liquidity Agreement have been duly authorized, executed and delivered by such
Liquidity Bank.

(c) Governmental Authorization. No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Liquidity Bank of this
Agreement or the Liquidity Agreement and the performance of its obligations
hereunder or thereunder.

 

16



--------------------------------------------------------------------------------

(d) Binding Effect. Each of this Agreement and the Liquidity Agreement
constitutes the legal, valid and binding obligation of such Liquidity Bank
enforceable against such Liquidity Bank in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether such
enforcement is sought in a proceeding in equity or at law).

ARTICLE VI.

CONDITIONS OF ADVANCES

Section 6.1 Conditions Precedent to Initial Advance. The initial Advance under
this Agreement is subject to the conditions precedent that (a) the
Administrative Agent shall have received on or before the date of such Advance
those documents listed on Schedule A to the Receivables Sale Agreements and
those documents listed on Schedule B to this Agreement, (b) the Rating Agency
Condition shall have been satisfied, and (c) the Administrative Agent shall have
received all fees and expenses required to be paid on such date pursuant to the
terms of this Agreement and the Fee Letter.

Section 6.2 Conditions Precedent to All Advances. Each Advance and each rollover
or continuation of any Advance shall be subject to the further conditions
precedent that (a) the Servicer shall have delivered to the Administrative Agent
on or prior to the date thereof, in form and substance satisfactory to the
Administrative Agent, all Monthly Reports as and when due under Section 8.5;
(b) the Facility Termination Date shall not have occurred; (c) the
Administrative Agent shall have received such other approvals, opinions or
documents as it may reasonably request; and (d) on the date thereof, the
following statements shall be true (and acceptance of the proceeds of such
Advance shall be deemed a representation and warranty by Borrowers that such
statements are then true):

(i) the representations and warranties set forth in Section 5.1 are true and
correct in all material respects on and as of the date of such Advance (or such
Settlement Date, as the case may be) as though made on and as of such date,
provided that the materiality threshold in the preceding clause shall not be
applicable with respect to any representation or warranty that itself contains a
materiality threshold;

(ii) no event has occurred and is continuing, or would result from such Advance
(or the continuation thereof), that will constitute (A) an Amortization Event or
(B) an Unmatured Amortization Event; and

(iii) after giving effect to such Advance (or the continuation thereof), the
Aggregate Principal will not exceed the Borrowing Limit.

 

17



--------------------------------------------------------------------------------

ARTICLE VII.

COVENANTS

Section 7.1 Affirmative Covenants of the Loan Parties. Until the Final Payout
date, each Loan Party hereby covenants, as to itself, as set forth below:

(a) Financial Reporting. Such Loan Party will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Administrative
Agent:

(i) Annual Reporting. Within 90 days after the close of each of its respective
fiscal years: (A) audited, unqualified, consolidated financial statements (which
shall include consolidated balance sheets, statements of income and retained
earnings and a statement of cash flows) for Parent for such fiscal year
certified in a manner acceptable to the Administrative Agent by independent
public accountants reasonably acceptable to the Administrative Agent, and
(B) unaudited financial statements (which shall include balance sheets,
statements of income and retained earnings and a statement of cash flows) for
each of the Borrowers for such fiscal year, certified in a manner acceptable to
the Administrative Agent by its chief financial officer.

(ii) Quarterly Reporting. Within 45 days after the close of the first three
(3) quarterly periods of each of its respective fiscal years: (A) consolidated
balance sheets of Parent as at the close of each such period and consolidated
statements of income and retained earnings and a consolidated statement of cash
flows for the period from the beginning of such fiscal year to the end of such
quarter, all certified by its chief financial officer, and (B) balance sheets of
each of the Borrowers as at the close of each such period and statements of
income and retained earnings and a statement of cash flows for the period from
the beginning of such fiscal year to the end of such quarter, all certified by
its chief financial officer.

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit IV
signed by such Loan Party’s Authorized Officer and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.

(iv) Shareholders Statements and Reports. Promptly upon the furnishing thereof
to the shareholders of such Loan Party copies of all financial statements,
reports and proxy statements so furnished.

(v) S.E.C. Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which any
Loan Party or any of its Affiliates files with the Securities and Exchange
Commission.

(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Administrative Agent or any Lender, copies of the same.

(vii) Change in Credit and Collection Policy. At least five (5) days prior to
the effectiveness of any material change in or material amendment to the Credit
and Collection Policy, a copy of the Credit and Collection Policy then in effect
and a notice (A) indicating such change or amendment, and (B) if such proposed
change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting the Co-Agents’ consent thereto.

 

18



--------------------------------------------------------------------------------

(viii) Verification of Account Sweeps. Biannually in connection with Parent’s
annual audit procedures and promptly at such other time or times as the Agent
may reasonably request, written verification from Collection Banks maintaining
Lock-Boxes and/or Local Deposit Accounts that standing instructions remain in
full force and effect (in the case of accounts maintained at Bank of America,
N.A.) or that daily ACH instructions are given (in the case of other accounts)
to sweep the available funds therein on each Business Day into the Concentration
Account.

(ix) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables, the status of any
governmental or regulatory inquiries and investigations at the facilities owned
by McAllen, or the condition or operations, financial or otherwise, of such Loan
Party as any Agent may from time to time reasonably request in order to protect
the interests of the Administrative Agent and the Lenders under or as
contemplated by this Agreement.

(b) Notices. Such Loan Party will notify the Administrative Agent in writing of
any of the following promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:

(i) Amortization Events or Unmatured Amortization Events. The occurrence of each
Amortization Event and each Unmatured Amortization Event, by a statement of an
Authorized Officer of such Loan Party.

(ii) Termination Date. The occurrence of the Termination Date with respect to
any Originator under the Receivables Sale Agreement to which it is a party and
shall, prior to such Termination Date, deliver an update of the most recent
Monthly Report giving pro forma effect to such Originator’s cessation of
Receivables sales under such Receivables Sale Agreement.

(iii) Notices under Receivables Sale Agreements. Copies of all notices delivered
under the Receivables Sale Agreements.

(iv) Downgrade of Performance Guarantor. Any downgrade in the rating of any Debt
of Performance Guarantor by S&P or Moody’s, setting forth the Debt affected and
the nature of such change.

(v) Material Adverse Effect. The occurrence of any other event or condition that
has had, or would reasonably be expected to have, a Material Adverse Effect.

(c) Compliance with Laws and Preservation of Legal Existence. Such Loan Party
will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply would not reasonably be expected
to have a Material Adverse Effect. Such Loan Party will preserve and maintain
its legal existence, rights, franchises and privileges in the

 

19



--------------------------------------------------------------------------------

jurisdiction of its organization, and qualify and remain qualified in good
standing as a foreign corporation or limited liability company, as the case may
be, in each jurisdiction where its business is conducted, except where the
failure to so preserve and maintain or qualify would not reasonably be expected
to have a Material Adverse Effect.

(d) Audits. Such Loan Party will, from time to time during regular business
hours as requested by either of the Co-Agents upon reasonable notice and at the
sole cost of such Loan Party, permit each of the Co-Agents, or its agents or
representatives (and shall cause each Originator to permit each of the Co-Agents
or its agents or representatives): (i) to examine and make copies of and
abstracts from all Records in the possession or under the control of such Person
relating to the Collateral, including, without limitation, the related
Contracts, and (ii) to visit the offices and properties of such Person for the
purpose of examining such materials described in clause (i) above, and to
discuss matters relating to such Person’s financial condition or the Collateral
or any Person’s performance under any of the Transaction Documents or any
Person’s performance under the Contracts and, in each case, with any of the
officers or employees of any Borrower or the Servicer having knowledge of such
matters (each of the foregoing examinations and visits, a “Review”); provided,
however, that, so long as no Amortization Event has occurred and is continuing,
(A) the Loan Parties shall only be responsible for the costs and expenses of one
(1) Review in any one calendar year, and (B) the Co-Agents will not request more
than four (4) Reviews in any one calendar year, and further provided that,
except in accordance with Section 14.14 and applicable law, the Loan Parties
shall not be required to furnish information that would constitute Protected
Health Information as that term is defined in regulations implementing the
Health Insurance Portability and Accountability Act (HIPAA).

(e) Keeping and Marking of Records and Books.

(i) The Servicer will (and will cause each Originator to) maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables (including, without limitation, records adequate
to permit the identification within one (1) Business Day of each new Receivable
and all Collections of and adjustments to each existing Receivable). The
Servicer will (and will cause each Originator to) give the Agents notice of any
material change in the administrative and operating procedures referred to in
the previous sentence.

(ii) Such Loan Party will (and will cause each Originator to): (A) on or prior
to the date hereof, mark its master data processing records and other books and
records relating to the Loans with a legend, acceptable to the Agents,
describing the Administrative Agent’s security interest in the Collateral and
(B) upon the request of the Agents following the occurrence of an Amortization
Event deliver to the Administrative Agent all Contracts (including, without
limitation, all multiple originals of any such Contract constituting an
instrument, a certificated security or chattel paper) relating to the
Receivables.

 

20



--------------------------------------------------------------------------------

(f) Compliance with Contracts and Credit and Collection Policy. Such Loan Party
will (and will cause each Originator to) timely and fully (i) perform and comply
with all provisions, covenants and other promises required to be observed by it
under the Contracts related to the Receivables, and (ii) comply in all respects
with the Credit and Collection Policy in regard to each Receivable and the
related Contract.

(g) Maintenance and Enforcement of Receivables Sale Agreements and Performance
Undertakings. Each Borrower will maintain the effectiveness of, and continue to
perform under the Receivables Sale Agreement to which it is a party and the
Performance Undertaking issued in its favor, such that it does not amend,
restate, supplement, cancel, terminate or otherwise modify such Receivables Sale
Agreement or such Performance Undertaking, or give any consent, waiver,
directive or approval thereunder or waive any default, action, omission or
breach under such Receivables Sale Agreement or such Performance Undertaking or
otherwise grant any indulgence thereunder, without (in each case) the prior
written consent of the Agents. Each Borrower will, and will require the
applicable Originator to, perform each of their respective obligations and
undertakings under and pursuant to the Receivables Sale Agreement to which they
are parties, will purchase Receivables thereunder in strict compliance with the
terms thereof and will vigorously enforce the rights and remedies accorded to
such Borrower under such Receivables Sale Agreement. Each Borrower will take all
actions to perfect and enforce its rights and interests (and the rights and
interests of the Agents and the Lenders as assignees of such Borrower) under the
Receivables Sale Agreement to which it is a party as any of the Agents may from
time to time reasonably request, including, without limitation, making claims to
which it may be entitled under any indemnity, reimbursement or similar provision
contained in such Receivables Sale Agreement.

(h) Ownership. Each Borrower will (or will cause the applicable Originator to)
take all necessary action to (i) vest legal and equitable title to the
Collateral purchased under the Receivables Sale Agreement to which it is a party
irrevocably in such Borrower, free and clear of any Liens (other than Liens in
favor of the Administrative Agent, for the benefit of the Secured Parties)
including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect such Borrower’s interest in such
Collateral and such other action to perfect, protect or more fully evidence the
interest of such Borrower therein as any of the Agents may reasonably request,
and (ii) establish and maintain, in favor of the Administrative Agent, for the
benefit of the Secured Parties, a valid and perfected first priority security
interest in all Collateral, free and clear of any Liens, including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Administrative Agent’s (for the benefit of the
Secured Parties) security interest in the Collateral and such other action to
perfect, protect or more fully evidence the interest of the Administrative Agent
for the benefit of the Secured Parties as any of the Agents may reasonably
request.

(i) Lenders’ Reliance. Each of the Borrowers and the Collection Agent
(collectively, the “SPEs”) acknowledges that the Agents and the Lenders are
entering into the transactions contemplated by this Agreement in reliance upon
such SPE’s identity as a legal entity that is separate from each Originator.
Therefore, from and after the date of execution and delivery of this Agreement,
each of the SPEs shall take all reasonable steps, including, without

 

21



--------------------------------------------------------------------------------

limitation, all steps that any Agent or any Lender may from time to time
reasonably request, to maintain such SPE’s identity as a separate legal entity
and to make it manifest to third parties that such SPE is an entity with assets
and liabilities distinct from those of each Originator and any Affiliates
thereof (other than the other the SPEs) and not just a division of any
Originator or any such Affiliate. Without limiting the generality of the
foregoing and in addition to the other covenants set forth herein, each of the
SPEs will:

(i) maintain (or, in the case of the Borrowers, cause the Collection Agent on
its behalf to maintain) books, financial records and bank accounts in a manner
so that it will not be difficult or costly to segregate, ascertain and otherwise
identify the assets and liabilities of such SPE;

(ii) not commingle any of its assets, funds, liabilities or business functions
with the assets, funds, liabilities or business functions of any other Person
except for payments that may be received in any Lock-Box prior to 30 days after
the date of this Agreement and except that such SPE’s cash may be commingled
with cash of the other SPEs in the Concentration Account and the New Sweep
Account;

(iii) observe all appropriate limited liability company procedures and
formalities;

(iv) pay its own liabilities, losses and expenses only out of its own funds;

(v) maintain separate annual and quarterly financial statements prepared in
accordance with generally accepted accounting principles, consistently applied,
showing its assets and liabilities separate and distinct from those of any other
Person;

(vi) pay or bear the cost (or for so long as such statements are consolidated,
the pro-rata cost) of the preparation of its financial statements;

(vii) not guarantee or become obligated for the debts or obligations of any
other entity or person (other than the obligations of the other SPEs hereunder);

(viii) not hold out its credit as being available to satisfy the debts or
obligations of any other Person;

(ix) hold itself out as an entity separate and distinct from any other Person
(including its Affiliates);

(x) correct any known misunderstanding regarding its separate identity;

(xi) use separate stationery, checks (if applicable) and the like bearing its
own name;

 

22



--------------------------------------------------------------------------------

(xii) compensate all consultants, independent contractors and agents from its
own funds for services provided to it by such consultants, independent
contractors and agents;

(xiii) to the extent that such SPE and any of its Affiliates occupy any premises
in the same location, allocate fairly, appropriately and nonarbitrarily any rent
and overhead expenses among and between such entities with the result that each
entity bears its fair share of all such rent and expenses;

(xiv) to the extent that such SPE and any of its Affiliates share the same
officers, allocate fairly, appropriately and nonarbitrarily any salaries and
expenses related to providing benefits to such officers between or among such
entities, with the result that each such entity will bear its fair share of the
salary and benefit costs associated with all such common or shared officers;

(xv) to the extent that such SPE and any of its Affiliates jointly contract or
do business with vendors or service providers or share overhead expenses,
allocate fairly, appropriately and nonarbitrarily any costs and expenses
incurred in so doing between or among such entities, with the result that each
such entity bears its fair share of all such costs and expenses;

(xvi) to the extent such SPE contracts or does business with vendors or service
providers where the goods or services are wholly or partially for the benefit of
its Affiliates, allocate fairly, appropriately and nonarbitrarily any costs
incurred in so doing to the entity for whose benefit such goods or services are
provided, with the result that each such entity bears its fair share of all such
costs;

(xvii) not make any loans to any Person (other than such intercompany loans
between each Originator and the applicable Borrower as are contemplated by the
Receivables Sale Agreement) or buy or hold any indebtedness issued by any other
Person (except for cash and investment-grade securities);

(xviii) conduct its own business in its own name;

(xix) hold all of its assets in its own name except that each Borrower’s cash
may be held for such Borrower’s benefit by the Collection Agent;

(xx) maintain an arm’s-length relationship with its Affiliates and enter into
transactions with Affiliates only on a commercially reasonable basis;

(xxi) not pledge its assets for the benefit of any other Person except as
provided herein;

(xxii) not identify itself as a division or department of any other entity;

(xxiii) maintain adequate capital in light of its contemplated business
operations and in no event less than the Required Capital Amount (as defined in
the applicable Receivables Sale Agreement) and refrain from making any dividend,

 

23



--------------------------------------------------------------------------------

distribution, redemption of capital stock or payment of any subordinated
indebtedness which would cause the Required Capital Amount to cease to be so
maintained;

(xxiv) conduct transactions between such SPE and third parties in the name of
such SPE and as an entity separate and independent from each of its Affiliates;

(xxv) cause representatives and agents of such SPE to hold themselves out to
third parties as being representatives or agents, as the case may be, of such
SPE;

(xxvi) cause transactions and agreements between such SPE, on the one hand, and
any one or more of its Affiliates, on the other hand (including transactions and
agreements pursuant to which the assets or property of one is used or to be used
by the other), to be entered into in the names of the entities that are parties
to the transaction or agreement, to be formally documented in writing and to be
approved in advance by the Board (including the affirmative vote of the
Independent Manager);

(xxvii) cause the pricing and other material terms of all such transactions and
agreements to be established at the inception of the particular transaction or
agreement on commercially reasonable terms (substantially similar to the terms
that would have been established in a transaction between unrelated third
parties) by written agreement (by formula or otherwise);

(xxviii) not acquire or assume the obligations or acquire the securities of its
Affiliates or owners, including partners of its Affiliates, provided, however,
that notwithstanding the foregoing, such SPE is authorized to engage in and
consummate each of the transactions contemplated by each Transaction Document
and each SPE is authorized to perform its obligations under each Transaction
Document;

(xxix) maintain its Organizational Documents in conformity with this Agreement,
such that it does not amend, restate, supplement or otherwise modify its
Organizational Documents in any respect that would impair its ability to comply
with the terms or provisions of any of the Transaction Documents, including,
without limitation, Section 7.1(i) of this Agreement;

(xxx) maintain its limited liability company or corporate separateness such that
it does not merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions,
and except as otherwise contemplated herein) all or substantially all of its
assets (whether now owned or hereafter acquired) to, or acquire all or
substantially all of the assets of, any SPE, nor at any time create, have,
acquire, maintain or hold any interest in any Subsidiary; and

(xxxi) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Fulbright & Jaworski
L.L.P., as counsel for the SPEs, in connection with the closing or initial
Advance under this Agreement and relating to substantive consolidation issues,
and in the certificates accompanying such opinion, remain true and correct in
all material respects at all times.

 

24



--------------------------------------------------------------------------------

(j) Collections. Such Loan Party will cause (1) all Gift Shop Receipts to be
deposited daily into a Local Deposit Account, (2) all Local Deposit Accounts to
be swept daily into the Concentration Account, (3) all Lock-Boxes to be related
either to the Concentration Account or to a Local Deposit Account that is swept
daily into the Concentration Account, (4) the available balances in the
Concentration Account to be swept daily into the New Sweep Account, and (5) the
New Sweep Account to be subject at all times to a Collection Account Agreement.
In the event any payments relating to Transferred Assets are remitted directly
to such Loan Party or any of its Affiliates, such Loan Party will remit (or will
cause all such payments to be remitted) directly to the Concentration Account or
the New Sweep Account within one (1) Business Day following receipt thereof and,
at all times prior to such remittance, such Loan Party will itself hold or, if
applicable, will cause such payments to be held in trust for the exclusive
benefit of Borrowers and the Administrative Agent, on behalf of the Secured
Parties. Such Loan Party will not grant the right to take dominion and control
of any Lock-Box or Local Deposit Account at a future time or upon the occurrence
of a future event to any Person, except to the Administrative Agent as
contemplated by this Agreement.

(k) Taxes. Such Loan Party will file all tax returns and reports required by law
to be filed by it and will promptly pay all taxes and governmental charges at
any time owing, except any such taxes which are not yet delinquent or are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books. Borrowers, jointly and severally, will pay when due any and all present
and future stamp, documentary, and other similar taxes and governmental charges
payable in connection with the Receivables, and hold each of the Indemnified
Parties harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes and governmental charges.

(l) Payment to Applicable Originator. With respect to any Receivable purchased
by a Borrower, such sale shall be effected under, and in strict compliance with
the terms of, the applicable Receivables Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to the applicable Originator in respect of the purchase price for such
Receivable.

(m) Maintenance of Ownership and Perfection. Borrowers will take all necessary
action to maintain the Administrative Agent’s perfected security interest in and
to the Collateral, free and clear of any Liens other than Liens in favor of the
Administrative Agent (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the
Administrative Agent’s interest in the Collateral and such other action to
perfect, protect or more fully evidence the interest of the Administrative Agent
as any Agent may reasonably request).

Section 7.2 Negative Covenants of the Loan Parties. Until the Final Payout Date,
each Loan Party hereby covenants, as to itself, that:

(a) Name Change, Offices and Records. No Borrower will change its (i) state of
organization, (ii) name, (iii) identity or structure (within the meaning of
Article 9 of any applicable enactment of the UCC) or relocate any office where
Records are kept unless it shall

 

25



--------------------------------------------------------------------------------

have: (i) given the Administrative Agent at least thirty (30) days’ prior
written notice thereof and (ii) delivered to the Administrative Agent all
financing statements, instruments and other documents requested by the
Administrative Agent in connection with such change or relocation.

(b) Change in Payment Instructions to Obligors. Except as may be required by the
Administrative Agent pursuant to Section 8.2(b), such Loan Party will not
terminate or change the standing instructions providing for the daily sweep of
available amounts on deposit in the Local Deposit Accounts into the
Concentration Account or available amounts on deposit in the Concentration
Account into the New Sweep Account. Such Loan Party will not authorize any
Originator to open any new Local Deposit Account into which it intends to
receive Collections unless (i) it shall have delivered not less than 10 Business
Days’ notice of its intention to do so to the Administrative Agent, and
(ii) simultaneously with the opening of any such account, it shall have
instructed the applicable Collection Bank to sweep or otherwise transfer the
available funds deposited into such Local Deposit Account each day into the
Concentration Account. Such Loan Party will not, and will not authorize any
Originator to, change the instructions to any Governmental Entity obligated on
any Government Receivable to make payments thereon either directly to the
Concentration Account or to a Lock-Box or Local Deposit Account that sweeps
daily into the Concentration Account. Such Loan Party will not, and will not
authorize any Originator to, authorize any Person to make payments or deposits
into any Lock-Box or Collection Account other than Collections in respect to
Transferred Assets except for payments in respect of Lease Receivables which are
free and clear of any Lien and only for so long as such payments in respect of
Lease Receivables represent less than 5% of the average monthly receipts in the
Lock-Boxes and Collection Accounts as a whole; provided, however, that the
Servicer may make changes in instructions to Obligors regarding payments that
are made to a Lock-Box or Local Deposit Account if such new instructions require
such Obligor to make payments to another existing Lock-Box or Local Deposit
Account or to the Concentration Account.

(c) Modifications to Contracts and Credit and Collection Policy. Such Loan Party
will not, and will not permit any Originator to, make any change to the Credit
and Collection Policy that would have a material adverse effect upon the
collectibility of the Eligible Receivables or upon the credit quality of any
newly created Eligible Receivables. Except as provided in Section 8.2(d), the
Servicer will not, and will not permit any Originator to, extend, amend or
otherwise modify the terms of any Receivable or any Contract related thereto
other than in accordance with the Credit and Collection Policy.

(d) Sales, Liens. No Borrower will sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Lien upon (including, without limitation, the
filing of any financing statement) or with respect to, any of the Collateral, or
assign any right to receive income with respect thereto (other than, in each
case, the creation of a security interest therein in favor of the Administrative
Agent and the filing of related financing statements as provided herein), and
each Borrower will defend the right, title and interest of the Secured Parties
in, to and under any of the foregoing property, against all claims of third
parties claiming through or under any Borrower or any Originator.

 

26



--------------------------------------------------------------------------------

(e) Use of Proceeds. No Borrower will use the proceeds of the Advances for any
purpose other than (i) paying for Receivables and Related Security under and in
accordance with the applicable Receivables Sale Agreement, including without
limitation, making payments on its Subordinated Note to the extent permitted
thereunder and under the applicable Receivables Sale Agreement, (ii) paying its
ordinary and necessary operating expenses when and as due, and (iii) making
Restricted Junior Payments to the extent permitted under this Agreement.

(f) Termination Date Determination. No Borrower will designate the Termination
Date, or send any written notice to any Originator in respect thereof, without
the prior written consent of the Administrative Agent, except with respect to
the occurrence of a Termination Date arising pursuant to Section 5.1(d) of the
applicable Receivables Sale Agreement.

(g) Restricted Junior Payments. No Borrower will make any Restricted Junior
Payment if after giving effect thereto, such Borrower’s Net Worth (as defined in
the applicable Receivables Sale Agreement) would be less than the Required
Capital Amount (as defined in the applicable Receivables Sale Agreement).

(h) Debt. The Collection Agent will not, nor will any Borrower, incur or permit
to exist any Debt or liability on account of deposits except: (i) the
Obligations, (ii) the Subordinated Loans, and (iii) other current accounts
payable arising in the ordinary course of business and not overdue.

ARTICLE VIII.

ADMINISTRATION AND COLLECTION

Section 8.1 Designation of Servicer.

(a) The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. UHS of Delaware is hereby designated as, and
hereby agrees to perform the duties and obligations of, the Servicer pursuant to
the terms of this Agreement. After the occurrence of an Amortization Event, the
Co-Agents may at any time designate as Servicer any Person to succeed UHS of
Delaware or any successor Servicer provided that the Rating Agency Condition is
satisfied.

(b) Without the prior written consent of the Agents and the Required Liquidity
Banks, UHS of Delaware shall not be permitted to delegate any of its duties or
responsibilities as Servicer to any Person except with respect to certain
Defaulted Receivables, with respect to which it may engage outside collection
agencies in accordance with its customary practices. Notwithstanding the
foregoing, so long as UHS of Delaware remains the Servicer hereunder: (i) UHS of
Delaware shall be and remain liable to the Agents and the Lenders for the full
and prompt performance of all duties and responsibilities of the Servicer
hereunder and (ii) the Agents and the Lenders shall be entitled to deal
exclusively with UHS of Delaware in matters relating to the discharge by the
Servicer of its duties and responsibilities hereunder.

 

27



--------------------------------------------------------------------------------

Section 8.2 Duties of Servicer.

(a) The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.

(b) The Servicer will instruct all Obligors to pay all Collections directly to a
Lock-Box or Collection Account. The Servicer shall effect a Collection Account
Agreement with the bank at which the New Sweep Account is maintained and shall
cause the New Sweep Account to at all times remain subject to such Collection
Account Agreement. In the case of any remittances received in any Lock-Box or
Collection Account that shall have been identified, to the satisfaction of the
Servicer, to not constitute Collections or other proceeds of the Transferred
Assets, the Servicer shall promptly, and in any event within one (1) business
day, remit such items to the Person identified to it as being the owner of such
remittances.

(c) The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of Borrowers and the Lenders their respective
shares of the Collections in accordance with Article II. The Servicer shall,
upon the request of any Agent, segregate, in a manner acceptable to the Agents,
all cash, checks and other instruments received by it from time to time
constituting Collections from the general funds of the Servicer and the other
Loan Parties prior to the remittance thereof in accordance with Article II. If
the Servicer shall be required to segregate Collections pursuant to the
preceding sentence, the Servicer shall segregate and deposit with a bank
designated by the Administrative Agent such allocable share of Collections of
Receivables set aside for the Lenders on the first Business Day following
receipt by the Servicer of such Collections, duly endorsed or with duly executed
instruments of transfer.

(d) The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Defaulted Receivable
or limit the rights of the Agents or the Lenders under this Agreement.
Notwithstanding anything to the contrary contained herein, from and after the
occurrence of an Amortization Event, the Administrative Agent shall have the
absolute and unlimited right to direct the Servicer to commence or settle any
legal action with respect to any Receivable or to foreclose upon or repossess
any Related Security.

(e) The Servicer shall hold in trust for Borrowers and the Lenders all Records
that (i) evidence or relate to the Receivables, the related Contracts and
Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of the Administrative
Agent following the occurrence of an Amortization Event, deliver or make
available to the Administrative Agent all such Records, at a place selected by
the Administrative Agent. The Servicer shall, as soon as practicable following
receipt thereof turn over to the Collection Agent, for the account of the
applicable Borrower(s), any cash collections or other cash proceeds received
with respect to Debt not constituting Receivables or proceeds of Collateral. The
Servicer shall, from time to time at the request of any Lender, furnish to the
Lenders (promptly after any such request) a calculation of the amounts set aside
for the Lenders pursuant to Article II.

 

28



--------------------------------------------------------------------------------

(f) Any payment by an Obligor in respect of any indebtedness owed by it to any
Originator or any Borrower shall, except as otherwise specified by such Obligor
or otherwise required by contract or law and unless otherwise instructed by a
Co-Agent, be applied as a Collection of any Receivable of such Obligor (starting
with the oldest such Receivable) to the extent of any amounts then due and
payable thereunder before being applied to any other receivable or other
obligation of such Obligor.

Section 8.3 Collection Notices. The Administrative Agent is authorized at any
time after the occurrence of an Amortization Event or Unmatured Amortization
Event to date and to deliver to the Collection Banks the Collection Notices. The
Collection Agent and each of the Borrowers hereby transfer to the Administrative
Agent for the benefit of the Agents and the Lenders, effective when the
Administrative Agent delivers such notice, the exclusive ownership and control
of each Lock-Box and the Collection Accounts. In case any authorized signatory
of the Collection Agent whose signature appears on a Collection Account
Agreement shall cease to have such authority before the delivery of such notice,
such Collection Notice shall nevertheless be valid as if such authority had
remained in force. The Collection Agent and each Borrower hereby authorize the
Administrative Agent, and agree that the Administrative Agent shall be entitled
(i) at any time after delivery of the Collection Notices, to endorse the
applicable payee’s name on checks and other instruments representing
Collections, (ii) at any time after the occurrence of an Amortization Event or
Unmatured Amortization Event, to enforce the Receivables, the related Contracts
and the Related Security, and (iii) at any time after the occurrence of an
Amortization Event or Unmatured Amortization Event, to take such action as shall
be necessary or desirable to cause all cash, checks and other instruments
constituting Collections of Receivables to come into the possession of the
Administrative Agent rather than the Collection Agent or Borrowers.

Section 8.4 Responsibilities of Borrowers and Collection Agent. Anything herein
to the contrary notwithstanding, the exercise by the Administrative Agent on
behalf of the Co-Agents and the Lenders of their rights hereunder shall not
release the Servicer, the Collection Agent, any Originator or any Borrower from
any of their duties or obligations with respect to any Receivables or under the
related Contracts. The Lenders shall have no obligation or liability with
respect to any Receivables or related Contracts, nor shall any of them be
obligated to perform the obligations of any Borrower. Moreover, the ultimate
responsibility for the servicing of the Receivables shall be borne by Borrowers.

Section 8.5 Monthly Reports. The Servicer shall prepare and forward to the
Agents (i) on each Monthly Reporting Date, a Monthly Report and an electronic
file of the data contained therein and (ii) at such times as the Co-Agents shall
reasonably request, a listing by Obligor of all Receivables together with an
aging of such Receivables.

Section 8.6 Servicing Fee. As compensation for the Servicer’s servicing
activities on their behalf, Borrowers, jointly and severally, shall pay the
Servicer the Servicing Fee, which fee shall be paid from Collections in arrears
on each Settlement Date.

 

29



--------------------------------------------------------------------------------

Section 8.7 Collateral Advance Account.

(a) Prior to the occurrence of the first Cash Secured Advance Commencement Date
hereunder, the Servicer, for the benefit of the Liquidity Banks, shall establish
and maintain or cause to be established and maintained with Wachovia an account
(such account being the “Collateral Advance Account” and Wachovia in such
capacity being the “Collateral Advance Account Liquidity Bank”), such account
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Liquidity Banks and entitled “Wachovia Bank,
National Association, as Administrative Agent —Collateral Advance Account for
the UHS Receivables Corp. Credit and Security Agreement” and, in connection
therewith, the Loan Parties, the Administrative Agent and the Collateral Advance
Account Liquidity Bank shall enter into the Collateral Advance Account
Agreement. The Collateral Advance Account shall be under the sole dominion and
control of the Administrative Agent for the benefit of the Liquidity Banks which
have made Cash Secured Advances, and no Borrower, nor any Person claiming by,
through or under any Borrower, shall have any right, title or interest in, or
any right to withdraw any amount from, the Collateral Advance Account. Except as
expressly provided in this Agreement, Wachovia, in its capacity as the
Collateral Advance Account Liquidity Bank, agrees that it shall have no right of
set-off or banker’s lien against, and no right to otherwise deduct from, any
funds held in the Collateral Advance Account for any amount owed to it by any
Liquidity Bank, any Conduit, any Agent, any Borrower, the Collection Agent,
Servicer, Performance Guarantor or any Originator. The tax identification number
associated with the Collateral Advance Account shall be that of the Collection
Agent.

(b) The Administrative Agent will comply with (A) all written instructions
directing disposition of the funds in the Collateral Advance Account, (B) all
notifications and entitlement orders that the Administrative Agent receives
directing it to transfer or redeem any financial asset in the Collateral Advance
Account, and (C) all other directions concerning the Collateral Advance Account,
including, without limitation, directions to distribute to any Co-Agent Account
proceeds of any such transfer or redemption or interest or dividends on property
in the Collateral Advance Account (any such instruction, notification or
direction referred to in clause (A), (B) or (C) above being a “Collateral
Advance Account Direction”), in the case of each of clauses (A), (B) and
(C) above originated by the relevant Co-Agent (except as otherwise specified in
subsection (c) of this Section 8.7).

(c) Funds on deposit in the Collateral Advance Account shall, at the written
direction of the Collection Agent, on behalf of Borrowers, be invested by the
Administrative Agent in Eligible Investments as instructed by the Collection
Agent in writing (which may be a standing instruction). All such Eligible
Investments shall be held in the Collateral Advance Account by the
Administrative Agent for the ratable benefit of the Liquidity Banks which have
made Cash Secured Advances. Such funds shall be invested in Eligible Investments
that will mature so that funds will be available in amounts sufficient for the
Administrative Agent to make each distribution as and when required under the
terms of this Agreement. All interest and other investment earnings (net of
losses and investment expenses) received on funds on deposit in the Collateral
Advance Account, to the extent such investment income is not needed to pay the
relevant Investment Agents for the ratable benefit of the Term-Out Liquidity
Banks under the terms of this Agreement, shall be added to the Collateral
Advance Account.

 

30



--------------------------------------------------------------------------------

(d) If, at any time after the Servicer has established the Collateral Advance
Account, the institution with which the Collateral Advance Account is maintained
ceases to be an Eligible Institution, (i) the Servicer, upon obtaining actual
knowledge thereof, shall, within five Business Days from obtaining such
knowledge (including knowledge obtained by notice to such effect by any Agent),
establish a new Collateral Advance Account meeting the conditions specified
above with an Eligible Institution, (ii) the Servicer shall notify the
Administrative Agent of the wire transfer instructions for such new Collateral
Advance Account, and (iii) the Administrative Agent will cause the transfer of
any cash and/or any financial assets held in the old Collateral Advance Account
to such new Collateral Advance Account. From the date such new Collateral
Advance Account is established, it shall be the “Collateral Advance Account”
hereunder and for all purposes hereof.

Section 8.8 Collateral Advance Account Agreement; Deposit Account Agreements.
Without limiting Section 10.3, the Servicer hereby agrees that it will reimburse
the Administrative Agent on demand for any payments or obligations that the
Administrative Agent may incur pursuant to any indemnity provided by the
Administrative Agent under the Collateral Advance Account Agreement or the
Collection Account Agreement.

ARTICLE IX.

AMORTIZATION EVENTS

Section 9.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:

(a) Any Loan Party or Performance Guarantor shall fail to make any payment or
deposit required to be made by it under the Transaction Documents when due and,
for any such payment or deposit which is not in respect of principal, such
failure continues for two (2) consecutive Business Days.

(b) Any representation, warranty, certification or statement made by Performance
Guarantor or any Loan Party in any Transaction Document to which it is a party
or in any other document delivered pursuant thereto shall prove to have been
materially incorrect when made or deemed made; provided that the materiality
threshold in the preceding clause: (i) shall not be applicable with respect to
any representation or warranty that itself contains a materiality threshold, and
(ii) with respect to representations and warranties by or with respect to the
Originators or with respect to the Receivables, shall refer to the Originators
or the Receivables in the aggregate.

(c) Any Loan Party shall fail to perform or observe any covenant contained in
Section 7.2 or 8.5 when due.

(d) Any Loan Party or Performance Guarantor shall fail to perform or observe any
other covenant or agreement under any Transaction Documents and such failure
shall remain unremedied for 30 days after the earlier of (i) an Executive
Officer of any of such Persons obtaining knowledge thereof, or (ii) written
notice thereof shall have been given to any Loan Party or Performance Guarantor
by any of the Agents or any Lender.

 

31



--------------------------------------------------------------------------------

(e) Failure of any Borrower or the Collection Agent to pay any Debt (other than
the Obligations) when due or the default by any Borrower or the Collection Agent
in the performance of any term, provision or condition contained in any
agreement under which any such Debt was created or is governed, the effect of
which is to cause, or to permit the holder or holders of such Debt to cause,
such Debt to become due prior to its stated maturity; or any such Debt of any
Borrower or the Collection Agent shall be declared to be due and payable or
required to be prepaid (other than by a regularly scheduled payment) prior to
the date of maturity thereof.

(f) Performance Guarantor, any Originator, the Servicer or any of their
respective Subsidiaries (other than the Collection Agent and Borrowers) shall
fail to make when due (whether at stated maturity, by acceleration, on demand or
otherwise, and after giving effect to any applicable grace period) any payment
of principal of or interest on any Material Debt, or Performance Guarantor, any
Originator, the Servicer or any of their respective Subsidiaries (other than the
Collection Agent and Borrowers) shall fail to observe or perform within any
applicable grace period any covenants or agreements contained in any agreements
or instruments relating to any of its Material Debt, or any other event shall
occur if the effect of such failure or other event is to accelerate, or to
permit the holder of such Material Debt or any other Person to accelerate, the
maturity of such Material Debt; or any such Material Debt shall be required to
be prepaid (other than by a regularly scheduled required prepayment) in whole or
in part prior to its stated maturity.

(g) An Event of Bankruptcy shall occur with respect to Performance Guarantor,
any Originator or any Loan Party.

(h) As at the end of any Calculation Period:

(i) the three-month rolling average Delinquency Ratio shall exceed 7.00%,

(ii) the three-month rolling average Pre-Default Ratio shall exceed 3.00%; or

(iii) the three-month rolling average Dilution Ratio shall exceed 10.00%.

(i) A Change of Control shall occur.

(j) (i) One or more final judgments for the payment of money in an aggregate
amount of $12,300 or more shall be entered against any Borrower or the
Collection Agent or (ii) one or more final judgments for the payment of money in
an amount in excess of $25,000,000, individually or in the aggregate, shall be
entered against Performance Guarantor or any of its Subsidiaries (other than a
Borrower or the Collection Agent on claims not covered by insurance or as to
which the insurance carrier has denied its responsibility), and such judgment
shall continue unsatisfied and in effect for thirty (30) consecutive days
without a stay of execution.

 

32



--------------------------------------------------------------------------------

(k) (i) A “Termination Event” shall occur under one or more Receivables Sale
Agreement(s) with respect to any Material Originator(s), or (ii) any Material
Originator(s) shall for any reason cease(s) to transfer or cease(s) to have the
legal capacity or ability to transfer Transferred Assets to the applicable
Borrower(s) thereunder; provided, however, that such Termination Event,
cessation of transfers or loss of legal capacity or ability to transfer shall
not constitute an Amortization Event hereunder if (A) it arises from a Change of
Control of the type described in clause (b) of the definition of “Change of
Control” and (B) either (i) such Originator or group of Originators have not,
individually or in the aggregate, originated more than 20% of the amount of all
Eligible Receivables during the twelve months then most recently ended or
(ii) the Agents have notified the Collection Agent that they have reasonably
determined that removal of the Transferred Assets originated by such Material
Originator(s) from the pool of Collateral hereunder will not necessitate an
amendment to any of the ratios in Section 9.1(h), any of the defined terms used
in Section 9.1(h) or any component of the Required Reserve or any of the defined
terms used therein.

(l) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of each of the Borrowers, or any Obligor
shall directly or indirectly contest in any manner such effectiveness, validity,
binding nature or enforceability, or the Administrative Agent for the benefit of
the Lenders shall cease to have a valid and perfected first priority security
interest in the Collateral.

(m) On any Settlement Date, after giving effect to payments made under
Section 1.4(b) on such date and the turnover of Collections by the Servicer on
such date and the application thereof to the Obligations in accordance with this
Agreement, the Aggregate Principal shall exceed the Borrowing Limit.

(n) The Performance Undertaking shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Performance Guarantor, or
Performance Guarantor shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability of its obligations
thereunder.

(o) The Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Tax Code with regard to any of the Collateral and such lien
shall not have been released within fifteen (15) days, or the PBGC shall file
notice of a lien pursuant to Section 4068 of ERISA with regard to any of the
Collateral.

(p) Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $25,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
(other than pursuant to a standard termination under Section 4041(b) of ERISA)
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $25,000,000.

 

33



--------------------------------------------------------------------------------

(q) Any other event (including but not limited to any material adverse finding
in connection with the certification of any Originator as a provider under
TRICARE, Medicare or Medicaid) which has a material adverse effect on (i) the
ability of any Loan Party to perform its obligations under the Transaction
Documents to which it is a party or the Performance Guarantor to perform its
obligations under the Performance Undertaking, (ii) the legality, validity, or
enforceability of this Agreement or any other Transaction Document, (iii) the
Administrative Agent’s security interest in the Collateral generally or in any
significant portion of the Collateral, or (iv) the collectibility of the
Receivables generally or of any material portion of the Receivables.

(r) Except as otherwise permitted in Section 7.1(j), the New Sweep Account fails
to be subject to a Collection Account Agreement at any time.

(s) During the Term Period, if any, either (a) the Leverage Ratio (as defined in
the Parent Credit Agreement as in effect on the date hereof or as hereafter
amended with the consent of the Co-Agents) exceeds 0.60 or (b) the Fixed Charge
Coverage (as defined in the Parent Credit Agreement as in effect on the date
hereof or as hereafter amended with the consent of the Co-Agents) is less than
3.75 to 1.00.

Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Administrative Agent may, or upon the direction of any
of the Co-Agents or the Required Liquidity Banks shall, take any of the
following actions: (i) replace the Person then acting as Servicer if the
Administrative Agent has not already done so, (ii) declare the Amortization Date
to have occurred, whereupon the Aggregate Commitment shall immediately terminate
and the Amortization Date shall forthwith occur, all without demand, protest or
further notice of any kind, all of which are hereby expressly waived by each
Loan Party and Performance Guarantor; provided, however, that upon the
occurrence of an Event of Bankruptcy with respect to any Loan Party or
Performance Guarantor, the Amortization Date shall automatically occur, without
demand, protest or any notice of any kind, all of which are hereby expressly
waived by each Loan Party and Performance Guarantor, (iii) deliver the
Collection Notices to the Collection Banks, (iv) exercise all rights and
remedies of a secured party upon default under the UCC and other applicable
laws, and (v) notify Obligors of the Administrative Agent’s security interest in
the Receivables and other Collateral. The aforementioned rights and remedies
shall be without limitation, and shall be in addition to all other rights and
remedies of the Agents and the Lenders otherwise available under any other
provision of this Agreement, by operation of law, at equity or otherwise, all of
which are hereby expressly preserved, including, without limitation, all rights
and remedies provided under the UCC, all of which rights shall be cumulative.

 

34



--------------------------------------------------------------------------------

ARTICLE X.

INDEMNIFICATION

Section 10.1 Indemnities by the Loan Parties. Without limiting any other rights
that the Administrative Agent or any Lender may have hereunder or under
applicable law, (A) Borrowers, jointly and severally, hereby agree to indemnify
(and pay upon demand to) each of the Agents, each of the Conduits, each of the
Liquidity Banks and each of the respective assigns, officers, directors, agents
and employees of the foregoing (each, an “Indemnified Party”) from and against
any and all damages, losses, claims, taxes, liabilities, costs, expenses and for
all other amounts payable, including reasonable attorneys’ fees actually
incurred (which attorneys may be employees of the Administrative Agent or such
Lender) and disbursements (all of the foregoing being collectively referred to
as “Indemnified Amounts”) awarded against or incurred by any of them arising out
of or as a result of this Agreement or the acquisition, either directly or
indirectly, by a Lender of an interest in the Receivables, and (B) each of the
Collection Agent and the Servicer hereby agrees to indemnify (and pay upon
demand to) each Indemnified Party for Indemnified Amounts awarded against or
incurred by any of them arising out of its activities as Collection Agent or
Servicer hereunder excluding, however, in all of the foregoing instances under
the preceding clauses (A) and (B):

(a) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(b) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(c) taxes imposed on or measured by such Indemnified Party’s net income, and
franchise taxes and branch profit taxes imposed on it, by the jurisdiction under
the laws of which such Indemnified Party is organized or any political
subdivision thereof, and taxes imposed on or measured by such Indemnified
Party’s net income, and franchise taxes and branch profit taxes imposed on it,
by the jurisdiction in which such Indemnified Party’s principal executive office
is located or any political subdivision thereof;

provided, however, that nothing contained in this sentence shall limit the
liability of any Loan Party or limit the recourse of the Lenders to any Loan
Party for amounts otherwise specifically provided to be paid by such Loan Party
under the terms of this Agreement. Without limiting the generality of the
foregoing indemnification, Borrowers, jointly and severally, shall indemnify the
Agents and the Lenders for Indemnified Amounts (including, without limitation,
losses in respect of uncollectible receivables, regardless of whether
reimbursement therefor would constitute recourse to such Loan Party) relating to
or resulting from:

(i) any representation or warranty made by any Loan Party or any Originator (or
any officers of any such Person) under or in connection with this Agreement, any
other Transaction Document or any other information or report delivered by any
such Person pursuant hereto or thereto, which shall have been false or incorrect
when made or deemed made;

(ii) the failure by any Borrower, the Collection Agent, the Servicer or any
Originator to comply with any applicable law, rule or regulation with respect to
any Receivable or Contract related thereto, or the nonconformity of any
Receivable or Contract included therein with any such applicable law, rule or
regulation or any failure of any Originator to keep or perform any of its
obligations, express or implied, with respect to any Contract; or the

 

35



--------------------------------------------------------------------------------

failure of the account designated as the Concentration Account to comply with
any law, rule or regulation applicable to so-called “Chain Home Office” accounts
under Medicare and Medicaid regulations;

(iii) any failure of any Borrower, the Collection Agent, the Servicer or any
Originator to perform its duties, covenants or other obligations in accordance
with the provisions of this Agreement or any other Transaction Document;

(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

(v) any dispute, claim, offset or defense (other than a defense related to the
financial condition, or discharge in bankruptcy, of the Obligor) of the Obligor
to the payment of any Receivable (including, without limitation, a defense based
on such Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the merchandise or service related
to such Receivable or the furnishing or failure to furnish such merchandise or
services;

(vi) the commingling of Collections of Receivables at any time with other funds,
including, without limitation, proceeds of Lease Receivables (as defined in the
Receivables Sale Agreements);

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of any Advance, the Collateral or any other
investigation, litigation or proceeding relating to any Borrower, the Collection
Agent, the Servicer or any Originator in which any Indemnified Party becomes
involved as a result of any of the transactions contemplated hereby;

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(ix) any Amortization Event;

(x) any failure of any Borrower to acquire and maintain legal and equitable
title to, and ownership of any of the Collateral from the applicable Originator,
free and clear of any Lien (other than as created hereunder); or any failure of
any Borrower to give reasonably equivalent value to the applicable Originator
under the Receivables Sale Agreement to which it is a party in consideration of
the transfer by such Originator of any Receivable, or any attempt by any Person
to void such transfer under statutory provisions or common law or equitable
action;

(xi) any failure to vest and maintain vested in the Administrative Agent for the
benefit of the Lenders, or to transfer to the Administrative Agent for the
benefit of the Secured Parties, a valid first priority perfected security
interests in the Collateral, free and clear of any Lien (except as created by
the Transaction Documents);

 

36



--------------------------------------------------------------------------------

(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Collateral, and the
proceeds thereof, whether at the time of any Advance or at any subsequent time;

(xiii) any action or omission by any Loan Party which reduces or impairs the
rights of the Administrative Agent or the Lenders with respect to any Collateral
or the value of any Collateral;

(xiv) any attempt by any Person to void any Advance or the Administrative
Agent’s security interest in the Collateral under statutory provisions or common
law or equitable action; and

(xv) the failure of any Receivable included in the calculation of the Net Pool
Balance as an Eligible Receivable to be an Eligible Receivable at the time so
included.

Notwithstanding the foregoing, (A) the foregoing indemnification is not intended
to, and shall not, constitute a guarantee of the collectibility or payment of
the Receivables; and (B) nothing in this Section 10.1 shall require any Borrower
to indemnify the Indemnified Parties for Receivables which are not collected,
not paid or otherwise uncollectible on account of the insolvency, bankruptcy,
credit-worthiness or financial inability to pay of the applicable Obligor.

Section 10.2 Increased Cost and Reduced Return. If after the date hereof, any
Conduit or Funding Source shall be charged any fee, expense or increased cost on
account of any Regulatory Change (i) that subjects any Funding Source to any
charge or withholding on or with respect to any Funding Agreement or a Funding
Source’s obligations under a Funding Agreement, or on or with respect to the
Receivables, or changes the basis of taxation of payments to any Funding Source
of any amounts payable under any Funding Agreement (except for changes in the
rate of tax on the overall net income of a Funding Source or taxes excluded by
Section 10.1) or (ii) that imposes, modifies or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of a Funding Source, or credit
extended by a Funding Source pursuant to a Funding Agreement or (iii) that
imposes any other condition the result of which is to increase the cost to a
Funding Source of performing its obligations under a Funding Agreement, or to
reduce the rate of return on a Funding Source’s capital as a consequence of its
obligations under a Funding Agreement, or to reduce the amount of any sum
received or receivable by a Funding Source under a Funding Agreement or to
require any payment calculated by reference to the amount of interests or loans
held or interest received by it, then, upon demand by the applicable Co-Agent,
Borrowers, jointly and severally, shall pay to such Co-Agent, for the benefit of
the relevant Funding Source, such amounts charged to such Funding Source or such
amounts to otherwise compensate such Funding Source for such increased cost or
such reduction.

 

37



--------------------------------------------------------------------------------

Section 10.3 Other Costs and Expenses. Subject to Section 7.1(d), Borrowers,
jointly and severally, shall pay to the Agents and the Conduits on demand all
costs and out-of-pocket expenses in connection with the preparation, execution,
delivery and administration of this Agreement, the transactions contemplated
hereby and the other documents to be delivered hereunder, including without
limitation, the reasonable fees and out-of-pocket expenses of legal counsel for
the Agents and the Conduits (which such counsel may be employees of the Agents
or the Conduits) with respect thereto and with respect to advising the Agents
and the Conduits as to their respective rights and remedies under this
Agreement. Borrowers, jointly and severally, shall pay to the Agents on demand
any and all costs and expenses of the Agents and the Lenders, if any, including
reasonable counsel fees and expenses actually incurred in connection with the
enforcement of this Agreement and the other documents delivered hereunder and in
connection with any restructuring or workout of this Agreement or such
documents, or the administration of this Agreement following an Amortization
Event.

ARTICLE XI.

THE AGENTS

Section 11.1 Authorization and Action.

(a) Each member of the VFCC Group hereby irrevocably designates and appoints
Wachovia Bank, National Association as VFCC Agent hereunder and under the other
Transaction Documents to which the VFCC Agent is a party and authorizes the VFCC
Agent to take such action on its behalf under the provisions of the Transaction
Documents and to exercise such powers and perform such duties as are expressly
delegated to the VFCC Agent by the terms of the Transaction Documents, together
with such other powers as are reasonably incidental thereto. Each member of the
TPF Group hereby irrevocably designates and appoints SunTrust as TPF Agent
hereunder and under the other Transaction Documents to which the TPF Agent is a
party, and authorizes the TPF Agent to take such action on its behalf under the
provisions of the Transaction Documents and to exercise such powers and perform
such duties as are expressly delegated to the TPF Agent by the terms of the
Transaction Documents, together with such other powers as are reasonably
incidental thereto. Each of the Lenders and the Co-Agents hereby irrevocably
designates and appoints Wachovia Bank, National Association as Administrative
Agent hereunder and under the Transaction Documents to which the Administrative
Agent is a party, and each Lender and Co-Agent that becomes a party to this
Agreement hereafter ratifies such designation and appointment and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
the Transaction Documents and to exercise such powers and perform such duties as
are expressly delegated to the Administrative Agent by the terms of the
Transaction Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, none of the Agents shall have any duties or responsibilities,
except those expressly set forth in the Transaction Documents to which it is a
party, or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities on the part of
such Agent shall be read into any Transaction Document or otherwise exist
against such Agent.

(b) The provisions of this Article XI are solely for the benefit of the Agents
and the Lenders, and none of the Loan Parties shall have any rights as a
third-party beneficiary or otherwise under any of the provisions of this Article
XI, except that this Article XI shall not affect any obligations which any of
the Agents or Lenders may have to any of the Loan Parties under the other
provisions of this Agreement.

 

38



--------------------------------------------------------------------------------

(c) In performing its functions and duties hereunder, (i) the VFCC Agent shall
act solely as the agent of the members of the VFCC Group and does not assume nor
shall be deemed to have assumed any obligation or relationship of trust or
agency with or for any of the Loan Parties or any of their respective successors
and assigns, (ii) the TPF Agent shall act solely as the agent of the members of
the TPF Group and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for any of the Loan
Parties or any of their respective successors and assigns, (iii) the agent for
the member of any Conduit Group that becomes a party hereto after the date
hereof shall act solely as the agent of the members of such Conduit Group and
does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for any of the Loan Parties or their
respective successors or assigns, and (iv) the Administrative Agent shall act
solely as the agent of the Secured Parties and does not assume nor shall be
deemed to have assumed any obligation or relationship of trust or agency with or
for any of the Loan Parties or any of their respective successors and assigns.

Section 11.2 Delegation of Duties. Each of the Agents may execute any of its
duties under the Liquidity Agreement and each Transaction Document by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. None of the Agents shall be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

Section 11.3 Exculpatory Provisions. None of the Agents nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or any other Transaction Document (except for its, their or such
Person’s own gross negligence or willful misconduct), or (ii) responsible in any
manner to any of the Lenders or other Agents for any recitals, statements,
representations or warranties made by any Loan Party contained in this
Agreement, any other Transaction Document or any certificate, report, statement
or other document referred to or provided for in, or received under or in
connection with, this Agreement, or any other Transaction Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement, or any other Transaction Document or any other document
furnished in connection herewith or therewith, or for any failure of any Loan
Party to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in Article VI, or for the perfection,
priority, condition, value or sufficiency of any collateral pledged in
connection herewith. None of the Agents shall be under any obligation to any
other Agent or any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement or any other Transaction Document, or to inspect the
properties, books or records of the Loan Parties. None of the Agents shall be
deemed to have knowledge of any Amortization Event or Unmatured Amortization
Event unless such Agent has received notice from a Loan Party, another Agent or
a Lender.

 

39



--------------------------------------------------------------------------------

Section 11.4 Reliance by Agents.

(a) Each of the Agents shall in all cases be entitled to rely, and shall be
fully protected in relying, upon any document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to Borrowers), independent accountants and other
experts selected by such Agent. Each of the Agents shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of such of the Lenders or Liquidity Banks in its Conduit Group as it
deems appropriate and it shall first be indemnified to its satisfaction by the
Liquidity Banks in its Conduit Group against any and all liability, cost and
expense which may be incurred by it by reason of taking or continuing to take
any such action, provided that unless and until an Agent shall have received
such advice, such Agent may take or refrain from taking any action, as the Agent
shall deem advisable and in the best interests of the Lenders.

(b) The Administrative Agent shall in all cases be fully protected in acting, or
in refraining from acting, in accordance with a request of the Co-Agents or the
Required Liquidity Banks or all of the Lenders, as applicable, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders.

(c) Any action taken by any of the Agents in accordance with Section 11.4 shall
be binding upon all of the Agents and the Lenders.

Section 11.5 Non-Reliance on Other Agents and Other Lenders. Each Lender
expressly acknowledges that none of the Agents, nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by any Agent hereafter
taken, including, without limitation, any Review of the affairs of any Loan
Party, shall be deemed to constitute any representation or warranty by such
Agent. Each Lender represents and warrants to each Agent that it has and will,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of each Borrower
and made its own decision to enter into the Liquidity Agreement, the Transaction
Documents and all other documents related thereto.

Section 11.6 Reimbursement and Indemnification. Each Liquidity Banks agree to
reimburse and indemnify (a) its applicable Co-Agent, (b) the Administrative
Agent and its officers, directors, employees, representatives and agents ratably
according to their Pro Rata Shares of their Conduit Group’s Percentage of the
Obligations, to the extent not paid or reimbursed by the Loan Parties (i) for
any amounts for which such Agent, acting in its capacity as Agent, is entitled
to reimbursement by the Loan Parties hereunder and (ii) for any other expenses
incurred by such Agent, in its capacity as Agent and acting on behalf of the
Lenders, in connection with the administration and enforcement of the Liquidity
Agreements and the Transaction Documents.

 

40



--------------------------------------------------------------------------------

Section 11.7 Agents in their Individual Capacities. Each of the Agents and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Borrower or any Affiliate of a Borrower as though such
Agent were not an Agent hereunder. With respect to the making of Loans pursuant
to this Agreement, each of the Agents shall have the same rights and powers
under the Liquidity Agreements and the Transaction Documents in its individual
capacity as any Lender and may exercise the same as though it were not an Agent,
and the terms “Liquidity Bank,” “Lender,” “Liquidity Banks” and “Lenders” shall
include each of the Agents in its individual capacity.

Section 11.8 Conflict Waivers. Each Co-Agent acts, or may in the future act:
(i) as administrative agent for such Co-Agent’s Conduit, (ii) as issuing and
paying agent for such Conduit’s Commercial Paper, (iii) to provide credit or
liquidity enhancement for the timely payment for such Conduit’s Commercial Paper
and (iv) to provide other services from time to time for such Conduit
(collectively, the “Co-Agent Roles”). Without limiting the generality of
Sections 11.1 and 11.8, each of the other Agents and the Lenders hereby
acknowledges and consents to any and all Co-Agent Roles and agrees that in
connection with any Co-Agent Role, a Co-Agent may take, or refrain from taking,
any action which it, in its discretion, deems appropriate, including, without
limitation, in its role as administrative agent for its Conduit, the giving of
notice to the Liquidity Banks in its Conduit Group of a mandatory purchase
pursuant to the Liquidity Agreement for such Conduit Group, and hereby
acknowledges that neither the applicable Co-Agent nor any of its Affiliates has
any fiduciary duties hereunder to any Lender (other than its Conduit) arising
out of any Co-Agent Roles.

Section 11.9 UCC Filings. Each of the Secured Parties hereby expressly
recognizes and agrees that the Administrative Agent may be listed as the
assignee or secured party of record on the various UCC filings required to be
made under the Transaction Documents in order to perfect their respective
interests in the Collateral, that such listing shall be for administrative
convenience only in creating a record or nominee holder to take certain actions
hereunder on behalf of the Secured Parties and that such listing will not affect
in any way the status of the Secured Parties as the true parties in interest
with respect to the Collateral. In addition, such listing shall impose no duties
on the Administrative Agent other than those expressly and specifically
undertaken in accordance with this Article XI.

Section 11.10 Successor Administrative Agent. The Administrative Agent, upon
five (5) days’ notice to the Loan Parties, the other Agents and the Lenders, may
voluntarily resign and may be removed at any time, with or without cause, by the
Required Liquidity Lenders; provided, however, that Wachovia shall not
voluntarily resign as the Administrative Agent so long as any of the Liquidity
Commitments remain in effect or VFCC has any outstanding Loans. If the
Administrative Agent (other than Wachovia) shall voluntarily resign or be
removed as Agent under this Agreement, then the Required Liquidity Lenders
during such five-day period shall appoint, with the consent of the Collection
Agent, on behalf of Borrowers, from among the remaining Liquidity Banks, a
successor Administrative Agent, whereupon such successor Administrative Agent
shall succeed to the rights, powers and duties of the Administrative Agent and
the term “Administrative Agent” shall mean such successor agent, effective upon
its appointment, and the former Administrative Agent’s rights, powers and duties
as Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement. Upon resignation or replacement

 

41



--------------------------------------------------------------------------------

of any Agent in accordance with this Section 11.10, the retiring Administrative
Agent shall execute such UCC-3 assignments and amendments, and assignments and
amendments of the Liquidity Agreements and the Transaction Documents, as may be
necessary to give effect to its replacement by a successor Administrative Agent.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article XI and Article X shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement.

ARTICLE XII.

ASSIGNMENTS; PARTICIPATIONS

Section 12.1 Assignments.

(a) Each of the Agents, the Loan Parties and the Liquidity Banks hereby agrees
and consents to the complete or partial assignment by each Conduit of all or any
portion of its rights under, interest in, title to and obligations under this
Agreement to the Liquidity Banks in its Conduit Group pursuant to its Liquidity
Agreement.

(b) Any Liquidity Bank may at any time and from time to time assign to one or
more Eligible Assignees (each, a “Purchasing Liquidity Bank”) all or any part of
its rights and obligations under this Agreement pursuant to an assignment
agreement substantially in the form set forth in Exhibit V hereto (an
“Assignment Agreement”) executed by such Purchasing Liquidity Bank and such
selling Liquidity Bank; provided, however, that any assignment of a Liquidity
Bank’s rights and obligations hereunder shall include a pro rata assignment of
its rights and obligations under the applicable Liquidity Agreement. The consent
of the applicable Conduit shall be required prior to the effectiveness of any
such assignment by a Liquidity Bank in such Conduit’s Group. Each assignee of a
Liquidity Bank must (i) be an Eligible Assignee and (ii) agree to deliver to the
applicable Co-Agent, promptly following any request therefor by the applicable
Co-Agent or the applicable Conduit, an enforceability opinion in form and
substance satisfactory to such Co-Agent and such Conduit. Upon delivery of an
executed Assignment Agreement to the applicable Co-Agent, such selling Liquidity
Bank shall be released from its obligations hereunder and under the Liquidity
Agreement to the extent of such assignment. Thereafter the Purchasing Liquidity
Bank shall for all purposes be a Liquidity Bank party to this Agreement and the
applicable Liquidity Agreement and shall have all the rights and obligations of
a Liquidity Bank hereunder and thereunder to the same extent as if it were an
original party hereto and thereto and no further consent or action by any Loan
Party, the Lenders or the Agents shall be required.

(c) Each of the Liquidity Banks agrees that in the event that it shall suffer a
Downgrading Event, such Downgraded Liquidity Bank shall be obliged, at the
request of the applicable Conduit, Co-Agent or the Collection Agent, on behalf
of Borrowers, to (i) collateralize its Commitment and its Liquidity Commitment
in a manner acceptable to the applicable Co-Agent, or (ii) assign all of its
rights and obligations hereunder and under the Liquidity Agreement to an
Eligible Assignee nominated by the applicable Co-Agent or a Loan Party and
acceptable to the applicable Conduit and willing to participate in this
Agreement and the Liquidity Agreement through the Liquidity Termination Date in
the place of such Downgraded Liquidity Bank; provided that the Downgraded
Liquidity Bank receives payment in

 

42



--------------------------------------------------------------------------------

full, pursuant to an Assignment Agreement, of an amount equal to such Liquidity
Bank’s Pro Rata Share of such Liquidity Bank’s Conduit Group’s Percentage of the
Obligations owing to the Liquidity Banks of such Conduit Group; provided further
that if either conditions set forth above in clause (i) or (ii) is not met with
respect in such Downgraded Liquidity Bank, the Liquidity Termination Date shall
not occur if (x) the Conduit Groups that do not have a Downgraded Liquidity Bank
as a member elect to increase their Conduit Allocation Limit and the related
Liquidity Commitments in such amounts that total the then existing Aggregate
Commitment, (y) the Aggregate Commitment is reduced by an amount equal to the
commitments of the Liquidity Banks in such Downgraded Liquidity Bank’s Conduit
Group, or (z) another Conduit Group agrees to replace such Downgraded Liquidity
Bank’s Conduit Group on the terms and conditions set forth herein (except for
any amendments or modifications as are acceptable to the remaining Conduit
Groups, in their sole discretion), in each case, prior to the end of the thirty
day period set forth in the definition of “Liquidity Termination Date” and with
the consent of the remaining Conduit Groups (which consent shall be in such
Conduit Group’s sole discretion).

(d) No Loan Party may assign any of its rights or obligations under this
Agreement without the prior written consent of each of the Agents and each of
the Lenders and without satisfying the Rating Agency Condition, if applicable.

Section 12.2 Participations. Any Liquidity Bank may, in the ordinary course of
its business at any time sell to one or more Persons (each, a “Participant”)
participating interests in its Pro Rata Share of its Conduit Group’s Percentage
of Aggregate Commitment, its Loans, its Liquidity Commitment or any other
interest of such Liquidity Bank hereunder or under the Liquidity Agreement.
Notwithstanding any such sale by a Liquidity Bank of a participating interest to
a Participant, such Liquidity Bank’s rights and obligations under this Agreement
and such Liquidity Agreement shall remain unchanged, such Liquidity Bank shall
remain solely responsible for the performance of its obligations hereunder and
under the Liquidity Agreement, and the Loan Parties, the Conduits and the Agents
shall continue to deal solely and directly with such Liquidity Bank in
connection with such Liquidity Bank’s rights and obligations under this
Agreement and the applicable Liquidity Agreement. Each Liquidity Bank agrees
that any agreement between such Liquidity Bank and any such Participant in
respect of such participating interest shall not restrict such Liquidity Bank’s
right to agree to any amendment, supplement, waiver or modification to this
Agreement, except for any amendment, supplement, waiver or modification
described in Section 14.1(b)(i).

ARTICLE XIII.

SECURITY INTEREST

Section 13.1 Grant of Security Interest. To secure the due and punctual payment
of the Obligations, whether now or hereafter existing, due or to become due,
direct or indirect, or absolute or contingent, including, without limitation,
all Indemnified Amounts, in each case pro rata according to the respective
amounts thereof, (a) each Borrower hereby grants to the Administrative Agent,
for the benefit of the Secured Parties, a security interest in, all of such
Borrower’s right, title and interest, whether now owned and existing or
hereafter arising in and to all of the Private Receivables, the Gift Shop
Receipts, the Government Receivables and the Participation Interests therein,
the Related Security, the Collections and all proceeds of the

 

43



--------------------------------------------------------------------------------

foregoing, and (b) the Collection Agent hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in, all of
the Collection Agent’s right, title and interest, whether now owned and existing
or hereafter arising in and to the New Sweep Account and all funds from time to
time deposited therein (all of the property described in the foregoing clauses
(a) and (b), collectively, the “Collateral”).

Section 13.2 Termination after Final Payout Date. Each of the Secured Parties
hereby authorizes the Administrative Agent, and the Administrative Agent hereby
agrees, promptly after the Final Payout Date to execute and deliver to the
Collection Agent such UCC termination statements as may be necessary to
terminate the Administrative Agent’s security interest in and Lien upon the
Collateral, all at Borrowers’ expense. Upon the Final Payout Date, all right,
title and interest of the Administrative Agent and the other Secured Parties in
and to the Collateral shall terminate.

ARTICLE XIV.

MISCELLANEOUS

Section 14.1 Waivers and Amendments.

(a) No failure or delay on the part of any Agent or any Lender in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this
Section 14.1(b). The Conduits, Borrowers and the Administrative Agent, at the
direction of the Required Liquidity Banks, may enter into written modifications
or waivers of any provisions of this Agreement, provided, however, that no such
modification or waiver shall:

(i) without the consent of each affected Lender, (A) extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by any
Loan Party, (B) reduce the rate or extend the time of payment of Interest or any
CP Costs (or any component of Interest or CP Costs), (C) reduce any fee payable
to any Agent for the benefit of the Lenders, (D) except pursuant to Article XII
hereof, change the amount of the principal of any Lender, any Liquidity Bank’s
Pro Rata Share or any Liquidity Bank’s Commitment, (E) amend, modify or waive
any provision of the definition of Required Liquidity Banks or this
Section 14.1(b), (F) consent to or permit the assignment or transfer by any
Borrower or the Collection Agent of any of its rights and obligations under this
Agreement, (G) change the definition of “Eligible Receivable,” “Loss Reserve,”
“Dilution Reserve,” “Yield Reserve,” “Servicing Reserve,” “Servicing Fee Rate,”
“Required Reserve” or “Required Reserve Factor Floor” or (H) amend or modify any
defined term (or any defined term used directly or indirectly in such defined
term) used in clauses (A) through (G) above in a manner that would circumvent
the intention of the restrictions set forth in such clauses; or

 

44



--------------------------------------------------------------------------------

(ii) without the written consent of any affected Agent, amend, modify or waive
any provision of this Agreement if the effect thereof is to affect the rights or
duties of such Agent,

and any material amendment, waiver or other modification of this Agreement shall
require satisfaction of the Rating Agency Condition, to the extent the Rating
Agency Condition is required of any Conduit. Without limiting the generality of
the foregoing, no waiver of any representation in Section 2.1(j) (v) or (w) of
any Receivables Sale Agreement, or Section 5.1(j), (v) or (x) of this Agreement
may be granted without satisfaction of the Rating Agency Condition, each of
which representations shall survive termination of this Agreement and payment in
full of the Obligations. Notwithstanding the foregoing, (i) without the consent
of the Liquidity Banks, but with the consent of Borrowers, the applicable
Co-Agent may direct the Administrative Agent to amend this Agreement solely to
add additional Persons as Liquidity Banks hereunder and (ii) the Agents, the
Required Liquidity Banks and the Conduits may enter into amendments to modify
any of the terms or provisions of Article XI, Article XII or Section 14.13
without the consent of any Borrower, provided that such amendment has no
negative impact upon any Borrower. Any modification or waiver made in accordance
with this Section 14.1 shall apply to each of the Lenders equally and shall be
binding upon all parties to this Agreement.

Section 14.2 Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or
(iii) if given by any other means, when received at the address specified in
this Section 14.2. The Collection Agent, on behalf of Borrowers, hereby
authorizes the Co-Agents to effect Advances and Interest Period and Interest
Rate selections based on telephonic notices made by any Person whom the
applicable Co-Agent in good faith believes to be acting on behalf of the
Collection Agent. The Collection Agent, on behalf of Borrowers, agrees to
deliver promptly to the applicable Co-Agent a written confirmation of each
telephonic notice signed by an authorized officer of the Collection Agent;
provided, however, the absence of such confirmation shall not affect the
validity of such notice. If the written confirmation differs from the action
taken by the applicable Co-Agent, the records of the applicable Co-Agent shall
govern absent manifest error.

Section 14.3 Ratable Payments. If (a) any Lender, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Obligations
owing to such Lender (other than payments received pursuant to Section 10.2 or
10.3) in a greater proportion than that received by any other Lender in such
Lender’s Conduit Group entitled to receive a ratable share of such Obligations,
such Lender agrees, promptly upon demand, to purchase for cash without recourse
or warranty a portion of such Obligations held by the other Lenders in such
Lender’s Conduit Group so that after such purchase each Lender in such Conduit
Group will hold its Pro Rata Share of such Obligations and (b) any Conduit
Group, whether by set off or otherwise, has payment made to such Conduit Group
(other than payments received pursuant to Section 10.2 or 10.3) in a greater
proportion than that received by the other Conduit Group entitled to receive a

 

45



--------------------------------------------------------------------------------

ratable share of such Obligations, the Lenders in such Conduit Group agree,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Obligations held by the other Conduit Group so that after such
purchase each Lender in such Conduit Group, taken together, will hold its
Conduit Group’s Percentage of such Obligations; provided that in the case of the
preceding clauses (a) and (b), if all or any portion of such excess amount is
thereafter recovered from such Lender or Conduit Group, as applicable, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

Section 14.4 Protection of Administrative Agent’s Security Interest.

(a) Each of the Loan Parties agrees that from time to time, at its expense, it
will promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that any of the Agents may
request, to perfect, protect or more fully evidence the Administrative Agent’s
security interest in the Collateral, or to enable the Agents or the Lenders to
exercise and enforce their rights and remedies hereunder. At any time after the
occurrence of an Amortization Event, the Administrative Agent may, or the
Administrative Agent may direct any Borrower or the Servicer to, notify the
Obligors of Receivables, at Borrowers’ joint and several expense, of the
security interests of the Lenders under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to the Administrative Agent or its designee. Such Borrower or the
Servicer (as applicable) shall, at any Lender’s request, withhold the identity
of such Lender in any such notification.

(b) If any Loan Party fails to perform any of its obligations hereunder, the
Administrative Agent or any Lender may (but shall not be required to) perform,
or cause performance of, such obligations, and the Administrative Agent’s or
such Lender’s costs and expenses incurred in connection therewith shall be
payable by Borrowers, jointly and severally, as provided in Section 10.3. Each
Loan Party irrevocably authorizes the Administrative Agent at any time and from
time to time in the sole discretion of the Administrative Agent, and appoints
the Administrative Agent as its attorney-in-fact, to act on behalf of such Loan
Party (i) to execute (if required) on behalf of each Borrower as debtor and to
file financing statements necessary or desirable in the Administrative Agent’s
sole discretion to perfect and to maintain the perfection and priority of the
interest of the Administrative Agent, on behalf of the Lenders, in the
Receivables and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Receivables as a
financing statement in such offices as the Administrative Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and priority of the Administrative Agent’s security interest in the
Collateral, for the benefit of the Secured Parties. This appointment is coupled
with an interest and is irrevocable.

Section 14.5 Confidentiality of Borrowers’ Information. Each of the Agents and
the Lenders agrees to keep information obtained by it pursuant to the
Transaction Documents confidential in accordance with such Agent’s or Lender’s
customary practices and in accordance with applicable law and agrees that it
will only use such information in connection with the transactions contemplated
hereby and not disclose any of such information other than (a) to such Agent’s
or Lender’s employees, representatives, directors, attorneys, auditors, agents,
professional advisors, trustees or affiliates who are advised of the
confidential nature thereof

 

46



--------------------------------------------------------------------------------

(“Related Persons”) solely for the purposes of evaluating, administering and
enforcing the transactions contemplated by the Transaction Documents and making
any necessary business judgments with respect thereto, (b) to the extent such
information presently is or hereafter becomes available to such Agent or Lender
on a non-confidential basis from a Person not an Affiliate of such Agent or
Lender not known to such Lender to be violating a confidentiality obligation by
such disclosure, (c) to the extent disclosure is required by any Law, subpoena
or judicial order or process (provided that notice of such requirement or order
shall be promptly furnished to the applicable Loan Party unless such notice is
legally prohibited) or requested or required by bank, securities, insurance or
investment company regulations or auditors or any administrative body or
commission to whose jurisdiction such Agent or Lender may be subject, (d) to any
rating agency to the extent required in connection with any rating to be
assigned to such Lender, (e) to assignees or participants, prospective assignees
or participants, or Related Persons of the foregoing, in each case who agree to
be bound by the provisions of this Section 14.5, (f) to the extent required in
connection with any litigation between any Loan Party and any Lender with
respect to the Loans or any Transaction Document, (g) to any dealer or placement
agent for such party’s Commercial Paper Notes, who (i) in the good faith belief
of such party, has a need to know such confidential information, (ii) is
informed by such party of the confidential nature of such information and the
terms of this Section 14.5 and (iii) has agreed in writing to be bound by the
provisions of this Section 14.5, (h) to any Liquidity Bank (whether or not on
the date of disclosure, such Liquidity Bank continues to be an Eligible
Assignee), or to any other actual or potential permitted assignee or Participant
permitted under Article XII who has agreed to be bound by the provisions of this
Section 14.5, (i) Related Persons with respect to the foregoing, (j) to any
rating agency that maintains a rating for such party’s Commercial Paper Notes or
is considering the issuance of such a rating, for the purposes of reviewing the
credit of any Lender in connection with such rating, (k) to any other party to
this Agreement (and any independent attorneys and auditors of such party), for
the purposes contemplated hereby, (l) to any entity that provides a surety bond
or other credit enhancement to either Conduit solely for the purpose of
providing such surety bond or other credit enhancement and not for any other
purpose, (m) in connection with the enforcement of this Agreement or any other
Transaction Document to the extent required to exercise rights against the
Collateral, (n) Related Persons with respect to the foregoing, or (o) with the
applicable Loan Party’s prior written consent. In addition, each of the Lenders
and the Agents may disclose on a “no name” basis to any actual or potential
investor in Commercial Paper Notes information regarding the nature of this
Agreement, the basic terms hereof (including without limitation the amount and
nature of the Aggregate Commitment and the Advances), the nature, amount and
status of the Receivables, and the current and/or historical ratios of losses to
liquidations and/or outstandings with respect to the Receivables. This
Section 14.5 shall survive termination of this Agreement.

Section 14.6 Confidentiality of Program Information.

(a) Confidential Information. Each party hereto acknowledges that the Conduits
and the Agents regard the structure of the transactions contemplated by this
Agreement to be proprietary, and each such party agrees that:

(i) it will not disclose without the prior consent of each Conduit or each Agent
(other than to the directors, employees, auditors, counsel or affiliates
(collectively, “representatives”) of such party, each of whom shall be informed
by such party of the

 

47



--------------------------------------------------------------------------------

confidential nature of the Program Information (as defined below) and of the
terms of this Section 14.6): (A) any information regarding the pricing in, or
copies of, the Liquidity Agreements or the Fee Letters, or (B) any information
which is furnished by either Conduit or any Agent to such party and which is
designated by such Conduit or such Agent to such party in writing or otherwise
as confidential or not otherwise available to the general public (the
information referred to in clauses (A) and (B) is collectively referred to as
the “Program Information”); provided, however, that such party may disclose any
such Program Information (1) as may be required by any municipal, state, federal
or other regulatory body having or claiming to have jurisdiction over such
party, including, without limitation, the SEC, (2) in order to comply with any
law, order, regulation, regulatory request or ruling applicable to such party,
(3) subject to subsection (c) below, in the event such party is legally
compelled (by interrogatories, requests for information or copies, subpoena,
civil investigative demand or similar process) to disclose any such Program
Information, or (4) in financial statements as required by GAAP;

(ii) it will use the Program Information solely for the purposes of evaluating,
administering and enforcing the transactions contemplated by the Transaction
Documents and making any necessary business judgments with respect thereto; and

(iii) it will, upon demand, return (and cause each of its representatives to
return) to the applicable Co-Agent, all documents or other written material
received from either Conduit in connection with (a)(i)(B) above and all copies
thereof made by such party which contain the Program Information.

(b) Availability of Confidential Information. This Section 14.6 shall be
inoperative as to such portions of the Program Information which are or become
generally available to the public or such party on a nonconfidential basis from
a source other than the Administrative Agent or were known to such party on a
nonconfidential basis prior to its disclosure by the Administrative Agent.

(c) Legal Compulsion to Disclose. In the event that any party or anyone to whom
such party or its representatives transmits the Program Information is requested
or becomes legally compelled (by interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process) to disclose
any of the Program Information, such party will provide the Administrative Agent
with prompt written notice so that the Administrative Agent may seek a
protective order or other appropriate remedy and/or, if it so chooses, agree
that such party may disclose such Program Information pursuant to such request
or legal compulsion. In the event that such protective order or other remedy is
not obtained, or the Administrative Agent agrees that such Program Information
may be disclosed, such party will furnish only that portion of the Program
Information which (in such party’s good faith judgment) is legally required to
be furnished and will exercise reasonable efforts to obtain reliable assurance
that confidential treatment will be accorded the Program Information.

(d) Survival. This Section 14.6 shall survive termination of this Agreement.

 

48



--------------------------------------------------------------------------------

Section 14.7 Bankruptcy Petition. Each of the parties hereto hereby covenants
and agrees that, prior to the date that is one year and one day after the
payment in full of all outstanding senior indebtedness of any Conduit, it will
not institute against, or join any other Person in instituting against, such
Conduit any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States. This Section 14.7 shall survive termination of
this Agreement.

Section 14.8 Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of any Conduit, any Agent or
any Liquidity Bank, no claim may be made by any Loan Party or any other Person
against any Conduit, the Agents or any Liquidity Bank or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and each Loan Party hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.
Notwithstanding anything in this Agreement to the contrary, no Conduit shall
have any obligation to pay any amount required to be paid by it hereunder in
excess of any amount available to it after paying or making provision for the
payment in full of its Commercial Paper. All payment obligations of each Conduit
hereunder are contingent on the availability to such Conduit of funds in excess
of the amounts necessary to pay in full when due its Commercial Paper; and each
of the other parties hereto agrees that it will not have a claim, as defined
under Section 101(5) of the Bankruptcy Code, if and to the extent that any such
payment obligation owed to it by such Conduit exceeds the amount available to
such Conduit to pay such amount after paying or making provision for the payment
in full of its Commercial Paper; provided however, that if any Conduit is unable
to fund its full portion of any Advance, such Conduit’s Liquidity Banks shall
fund that portion of the applicable Advance. The provisions of this Section 14.8
will survive termination of this Agreement and payment in full of such Conduit’s
Commercial Paper.

Section 14.9 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF AND EXCEPT TO THE EXTENT THAT THE
PERFECTION OF THE OWNERSHIP INTEREST OF BORROWER OR THE SECURITY INTEREST OF THE
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, IN ANY OF THE COLLATERAL IS
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.

Section 14.10 CONSENT TO JURISDICTION. EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT, AND EACH SUCH PARTY
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR

 

49



--------------------------------------------------------------------------------

PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY LENDER TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY ANY LOAN PARTY AGAINST THE AGENT OR ANY LENDER OR ANY
AFFILIATE OF THE AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT
OR ANY DOCUMENT EXECUTED BY SUCH LOAN PARTY PURSUANT TO THIS AGREEMENT SHALL BE
BROUGHT ONLY IN A COURT IN THE BOROUGH OF MANHATTAN, NEW YORK.

Section 14.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY LOAN
PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.

Section 14.12 Integration; Binding Effect; Survival of Terms.

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Loan Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 14.5 and 14.6 shall be continuing and shall survive any termination of
this Agreement.

Section 14.13 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

 

50



--------------------------------------------------------------------------------

Section 14.14 Business Associate Agreement; Health Care Data Privacy and
Security Requirements.

(a) Definitions. “HIPAA” means the Health Insurance Portability and
Accountability Act of 1996. The terms “EDI Rule,” “Privacy Regulations” and
“Security Regulations” refer to all of the rules and regulations in effect from
time to time issued pursuant to HIPAA and applicable to (respectively) the
electronic data interchange, privacy and security of Individually Identifiable
Health Information (found at Title 45, Code of Federal Regulations (CFR) Parts
160, 162, and 164). “Business Associate” refers to each of the Agents,
Borrowers, the Collection Agent and any successor Servicer to UHS of Delaware
appointed by the Agents pursuant to this Agreement, severally and not jointly.
All other terms used, but not otherwise defined in this Section, shall have the
same meaning as those terms defined in the Title 45 of the Code of Federal
Regulations applicable to HIPAA or any successor statute.

(b) Privacy. In accordance with the purposes of this Agreement, the Loan Parties
will disclose to each Business Associate, and each Business Associate will use,
disclose, and/or create Protected Health Information (hereinafter called “PHI”)
only on behalf of UHS of Delaware and its Affiliates for the specific purposes
set forth in this Agreement. Each Business Associate agrees not to use or
further disclose any PHI or Individually Identifiable Health Information
received from UHS of Delaware or another Loan Party or created by any Business
Associate other than as permitted by this Agreement or as required by applicable
law or regulations, including the Privacy Regulations and the Security
Regulations. Each Business Associate will only use or disclose the Minimum
Necessary PHI to accomplish the intended purpose of its uses or disclosures.
Each Business Associate will implement appropriate safeguards to prevent the use
or disclosure of an Individual’s PHI other than as provided for by this
Agreement or in accordance with law and shall document its safeguards. Each
Business Associate will provide access to an Individual’s PHI upon the
reasonable request of UHS of Delaware, will make any amendments to an
Individual’s PHI as directed by UHS of Delaware, and will maintain a record of
disclosures of PHI as required for UHS of Delaware to make an accounting to the
Individual as required by the Privacy Regulations. Each Business Associate will
promptly report to UHS of Delaware any use or disclosure of an Individual’s PHI
not provided for by this Agreement or any security incident (as that term is
defined in the Security Regulations) of which such Business Associate becomes
aware. In the event any Business Associate contracts with any sub-contractors or
agents and provides them with an Individual’s PHI, such Business Associate shall
include provisions in its agreements whereby the subcontractor or agent agrees
to the same privacy and security requirements and restrictions and conditions
that apply to such Business Associate with respect to the Individual’s PHI. Each
Business Associate will, upon reasonable notice, make its internal practices,
books, and records relating to the use and disclosure of an Individual’s PHI
available to the Secretary of Health and Human Services and to UHS of Delaware
to the extent required for determining compliance with this Section, the Privacy
Regulations, and the Security Regulations. Notwithstanding the foregoing, no
legal privilege shall be deemed waived by any Business Associate or UHS of
Delaware by virtue of this clause (b) of this Section. UHS of Delaware and the
other Loan Parties may terminate this Agreement or cease to provide PHI to any
Business Associate, in either case, without penalty or recourse, if it
determines that any Business Associate has violated a material term of this
Section or applicable law that is not cured within thirty (30) calendar days
after delivery of the notice of violation to all of the Business Associates or,
in lieu of termination,

 

51



--------------------------------------------------------------------------------

UHS of Delaware, in its sole discretion, may report the breach to the Secretary.
Upon such termination or cessation or upon termination of this Agreement for any
reason, each Business Associate and its sub-contractors or agents agree to
return or to destroy all PHI and retain no copies (and to certify to such
actions) unless otherwise agreed by UHS of Delaware or such return or disclosure
is not reasonably feasible (in which case, at no additional cost to UHS of
Delaware, each Business Associate will extend the protections of this Section to
the PHI that such Business Associate maintains and limit any further uses and
disclosures of the PHI to the purposes that make the return or destruction of
the PHI not feasible).

(c) Security. Each Business Associate shall adopt, implement and maintain
throughout the term of this Agreement security policies, procedures, and
practices, administrative, physical and technical safeguards, and security
mechanisms that reasonably and adequately protect the confidentiality,
integrity, and availability of the PHI that it creates, receives, maintains, or
transmits on behalf of UHS of Delaware or another Loan Party (“Business
Associate Safeguards”), and each Business Associate shall require its
subcontractors or agents to adopt Business Associate Safeguards that are equally
appropriate and adequate. UHS of Delaware and the other Loan Parties may
terminate this Agreement or cease to provide PHI to any Business Associate, at
any time, without penalty, if UHS of Delaware determines, in its sole
discretion, that the Business Associate Safeguards are unsatisfactory.

(d) EDI. If any Business Associate conducts all or any portion of its business
or pays any claim in a transaction covered by the Electronic Data Interchange
(“EDI”) Rule on behalf of UHS of Delaware or another Loan Party, then Business
Associate covenants and warrants that it shall and shall require its agents
and/or subcontractors to comply with the requirements of the EDI Rule that are
applicable to UHS of Delaware or such other Loan Party.

(e) Benefit. This Section is not intended to create any right in or obligations
to any Person that is not a party to this Agreement, including Individuals.

(f) Mitigation. In addition to any rights of indemnification contained in this
Agreement, each Business Associate will take commercially reasonable steps to
mitigate any harm caused by its breach of this Section and/or reimburse UHS of
Delaware for the cost of commercially reasonable mitigation based upon, arising
out of or attributable to the acts or omissions of such Business Associate, its
employees, officers, directors, agents, or subcontractors for uses or
disclosures in violation of this Section.

(g) Amendment. Each of the Business Associates and UHS of Delaware agree to
amend this Section in such manner as is reasonably necessary to comply with any
amendment of (i) HIPAA or other applicable law, (ii) the Privacy Regulations,
the Security Regulations, or other applicable regulations, or (iii) any
applicable court decision or binding governmental policy. If the parties are
unable to agree on an amendment within 30 days of notice from UHS of Delaware to
each Business Associate of the requirement to amend this Section, UHS of
Delaware and the other Loan Parties may, at the option of UHS of Delaware,
terminate this Agreement or cease to provide PHI to any Business Associate with
whom UHS of Delaware has been unable so to agree, upon written notice to the
Business Associates.

 

52



--------------------------------------------------------------------------------

(h) Survival. This Section and the confidentiality, privacy, security, and other
requirements established herein shall survive termination of this Agreement.

(i) Interpretation. Any ambiguity in this Section shall be resolved in favor of
a meaning that permits UHS of Delaware and the other Loan Parties to comply with
the Privacy Regulations, the Security Regulations and the EDI Rule.

(j) Several Liability of Business Associates. No Business Associate shall have
any liability to UHS of Delaware or any third party of any kind or nature,
whether such liability is asserted on the basis of contract, tort (including
negligence or strict liability), or otherwise, arising from the failure of any
other Business Associate to fulfill its obligations under this Section.

<Signature pages follow>

 

53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

AIKEN REGIONAL RECEIVABLES, L.L.C.,

AUBURN REGIONAL RECEIVABLES, L.L.C.,

CENTRAL MONTGOMERY RECEIVABLES, L.L.C.,

DISTRICT HOSPITAL PARTNERS RECEIVABLES, L.L.C.,

FORT DUNCAN MEDICAL RECEIVABLES, L.L.C.,

LANCASTER HOSPITAL RECEIVABLES, L.L.C.,

LAREDO REGIONAL RECEIVABLES, L.L.C.,

MANATEE MEMORIAL RECEIVABLES, L.L.C.,

MCALLEN HOSPITALS RECEIVABLES, L.L.C.,

NORTHWEST TEXAS HEALTHCARE RECEIVABLES, L.L.C.,

SPARKS FAMILY HOSPITAL RECEIVABLES, L.L.C.,

SUMMERLIN HOSPITAL RECEIVABLES, L.L.C.,

UHS OF OKLAHOMA RECEIVABLES, L.L.C.,

UHS-CORONA RECEIVABLES, L.L.C.,

RANCHO SPRINGS RECEIVABLES, L.L.C.,

VALLEY HEALTH SYSTEM RECEIVABLES, L.L.C. AND

WELLINGTON REGIONAL RECEIVABLES, L.L.C, AS BORROWERS

 

By:   /s/ Cheryl K. Ramagano Name:   Cheryl K. Ramagano Title:   Treasurer
Address:   367 S. Gulph Road
King of Prussia, PA 19406-0958
Attention: Cheryl Ramagano
Phone: (610) 768-3402
Fax:     (610) 382-4407

 

UHS RECEIVABLES CORP., AS COLLECTION AGENT By:   /s/ Steve Filton Name:   Steve
Filton Title:   Vice President Address:   367 S. Gulph Road
King of Prussia, PA 19406-0958
Attention: Cheryl Ramagano
Phone: (610) 768-3402
Fax:     (610) 382-4407

[Signature Page to Credit and Security Agreement]



--------------------------------------------------------------------------------

UHS OF DELAWARE, INC., AS SERVICER By:   /s/ Cheryl K. Ramagano Name:   Cheryl
K. Ramagano Title:   Treasurer Address:  

367 S. Gulph Road
King of Prussia, PA 19406-0958
Attention: Cheryl Ramagano

Phone: (610)768-3402
Fax:     (610) 382-4407

 

UNIVERSAL HEALTH SERVICES, INC., AS PERFORMANCE GUARANTOR By:   /s/ Steve Filton
Name:   Steve Filton Title:   Vice President/CFO Address:   367 S. Gulph Road
King of Prussia, PA 19406-0958
Attention: Cheryl Ramagano
Phone: (610) 768-3402
Fax:     (610) 382-4407

[Signature Page to Credit and Security Agreement]



--------------------------------------------------------------------------------

VARIABLE FUNDING CAPITAL COMPANY LLC BY:   WACHOVIA MARKETS LLC, ITS
ATTORNEY-IN-ACT By:   /s/ Douglas R. Wilson, Sr. Name:   Title:   Address:   c/o
Wachovia Bank, National Bank
301 S, College St.
FLRTW16NC0171
Charlotte, NC 28288
Attn: Douglas R. Wilson, Sr.
Phone: (704) 374-2520
Fax:     (704)383-9579

WACHOVIA BANK, NATIONAL ASSOCIATION, AS VFCC AGENT, A LIQUIDITY BANK AND AS
ADMINISTRATIVE AGENT

 

By:     Name:   Title:   Address:   171 17th Street, N.W., 4th Floor
Mail-stop GA4524
Atlanta, Georgia 30363
Attention: Elizabeth Wagner
Phone: (404) 214-5456
Fax:     (404) 214-5481

[Signature Page to Credit and Security Agreement]



--------------------------------------------------------------------------------

VARIABLE FUNDING CAPITAL COMPANY LLC

BY: WACHOVIA CAPITAL MARKETS, LLC, ITS ATTORNEY-IN-FACT

 

By:     Name:   Title:   Address:   c/o Wachovia Bank, National Bank
301 S. College St.
FLR TW 16 NC0171
Charlotte, NC 28288
Attn: Douglas R. Wilson, Sr.
Phone: (704) 374-2520
Fax:     (704) 383-9579

WACHOVIA BANK, NATIONAL ASSOCIATION, AS VFCC AGENT, A LIQUIDITY BANK AND AS
ADMINISTRATIVE AGENT

 

By:   /s/ Elizabeth R. Wagner Name:   Elizabeth R. Wagner Title:   Managing
Director Address:   171 17th Street, N.W., 4th Floor
Mail-stop GA4524
Atlanta, Georgia 30363
Attention: Elizabeth Wagner
Phone: (404) 214-5456
Fax:     (404) 214-5481

[Signature Page to Credit and Security Agreement]



--------------------------------------------------------------------------------

THREE PILLARS FUNDING LLC By:   /s/ Doris J. Hearn Name:   Doris J. Hearn Title:
  Vice President Address:   c/o AMACAR Group, L.L.C.
6525 Morrison Boulevard
Suite 319
Charlotte, North Carolina 28211
Attention: Doris J. Hearn
Phone: (704) 365-0569
Fax:     (704) 365-1362

UHS Receivables Corp. - Credit and Security Agreement



--------------------------------------------------------------------------------

SUNTRUST ROBINSON HUMPHREY, INC., AS TPF AGENT

 

By:   /s/ Michael G. Maza Name:   Michael G. Maza Title:   Managing Director
Address:  

26th Floor, MC3950

303 Peachtree Street

Atlanta, Georgia 30308

Attention: Kecia Hanson

Phone: (404) 813-5207

Fax:    (404) 813-5000

E-Mail: TPFC.AssetManagement@SunTrust.com

UHS Receivables Corp. - Credit and Security Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, AS A LIQUIDITY BANK By:   /s/ William D. Priester Name:   William
D. Priester Title:   Managing Director Address:  

CIB Healthcare

P.O. Box 305110 201 4th Avenue North

Nashville TN 37230-5110

Attention: Bill Priester

Telephone: (615) 748-5969

Facsimile: (615) 748-5269

Email: bill.priester@suntrust.com

UHS Receivables Corp. - Credit and Security Agreement



--------------------------------------------------------------------------------

EXHIBIT I

DEFINITIONS

As used in this Agreement, (a) capitalized terms used and not otherwise defined
in this Agreement (whether or note included in the list below) shall have the
meanings attributed thereto in the Receivables Sale Agreements, and (b) the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

“Adjusted Dilution Ratio” means, at any time, the rolling average of the
Dilution Ratio for the 12 Calculation Periods then most recently ended.

“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made on the same Borrowing Date.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if (a) the controlling Person owns 10-50% of
any class of voting securities of the controlled Person only if it also
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise, or (b) if the controlling Person owns more
than 50% of any class of voting securities of the controlled Person.

“Agents” has the meaning set forth in the preamble to this Agreement.

“Aggregate Commitment” means, on any date of determination, the aggregate amount
of the Liquidity Banks’ Commitments to make Loans hereunder. As of the date
hereof, the Aggregate Commitment is $200,000,000.

“Aggregate Principal” means, on any date of determination, the aggregate
outstanding principal amount of all Advances outstanding on such date.

“Aggregate Reduction” has the meaning specified in Section 1.3.

“Agreement” means this Credit and Security Agreement, as it may be amended or
modified and in effect from time to time.

“Alternate Base Rate” means for any day, the rate per annum equal to the higher
as of such day of (i) the Prime Rate, or (ii) one-half of one percent (0.50%)
above the Federal Funds Rate. For purposes of determining the Alternate Base
Rate for any day, changes in the Prime Rate or the Federal Funds Rate shall be
effective on the date of each such change.

 

60



--------------------------------------------------------------------------------

“Alternate Base Rate Loan” means a Loan which bears interest at the Alternate
Base Rate or the Default Rate.

“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 (other than
Section 6.2(d)(ii)(B)) are not satisfied, (ii) the Business Day immediately
prior to the occurrence of an Event of Bankruptcy with respect to any Loan
Party, (iii) the Business Day specified in a written notice from the
Administrative Agent following the occurrence of any other Amortization Event,
and (iv) the date which is 10 Business Days after the Administrative Agent’s
receipt of written notice from the Collection Agent, on behalf of Borrowers,
that Borrowers wish to terminate the facility evidenced by this Agreement.

“Amortization Event” has the meaning specified in Article IX.

“Applicable Percentage” means, on any date of determination, the applicable
“Euro-Currency Margin” for “Euro-Dollar Loans” (as each of the foregoing terms
is defined in the Parent Credit Agreement).

“Assignment Agreement” has the meaning set forth in Section 12.1(b).

“Authorized Officer” means, with respect to any Person, its president, company
controller, treasurer or chief financial officer.

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended and in effect
from time to time (11 U.S.C. § 101 et seq.) and any successor statute thereto.

“Borrower(s)” has the meaning set forth in the preamble to this Agreement.

“Borrowing Base” means, on any date of determination, the Net Pool Balance as of
the last day of the period covered by the most recent Monthly Report, minus the
Required Reserve as of the last day of the period covered by the most recent
Monthly Report, and minus Deemed Collections that have occurred since the most
recent Cut-Off Date to the extent that such Deemed Collections exceed the
Dilution Reserve.

“Borrowing Date” means a Business Day on which an Advance is made hereunder.

“Borrowing Limit” has the meaning set forth in Section 1.1(a)(i).

“Borrowing Notice” has the meaning set forth in Section 1.2.

“Broken Funding Costs” means for any CP Rate Loan or LIBO Rate Loan which:
(a) in the case of a CP Rate Loan, has its principal reduced without compliance
by Borrowers (or the Collection Agent on their behalf) with the notice
requirements hereunder, (b) in the case of a CP Rate Loan or a LIBO Rate Loan,
does not become subject to an Aggregate Reduction following the delivery of any
Reduction Notice, (c) in the case of a CP Rate Loan, is assigned under the
Liquidity Agreement, or (d) in the case of a LIBO Rate Loan, is terminated or
reduced prior to the last day of its Interest Period, an amount equal to the
excess, if any, of (i) the

 

61



--------------------------------------------------------------------------------

CP Costs or Interest (as applicable) that would have accrued during the
remainder of the Interest Periods or the tranche periods for Commercial Paper
determined by the Administrative Agent to relate to such Loan (as applicable)
subsequent to the date of such reduction, assignment or termination (or in
respect of clause (b) above, the date such Aggregate Reduction was designated to
occur pursuant to the Reduction Notice) of the principal of such Loan if such
reduction, assignment or termination had not occurred or such Reduction Notice
had not been delivered, over (ii) the sum of (x) to the extent all or a portion
of such principal is allocated to another Loan, the amount of CP Costs or
Interest actually accrued during the remainder of such period on such principal
for the new Loan, and (y) to the extent such principal is not allocated to
another Loan, the income, if any, actually received during the remainder of such
period by the holder of such Loan from investing the portion of such principal
not so allocated. In the event that the amount referred to in clause (B) exceeds
the amount referred to in clause (A), the relevant Lender or Lenders agree to
pay to the Collection Agent, for the benefit of Borrowers, the amount of such
excess. All Broken Funding Costs shall be due and payable hereunder upon demand.

“Business Associate” has the meaning set forth in Section 14.14.

“Business Associate Safeguards” has the meaning set forth in Section 14.14.

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Atlanta, Georgia, and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to the LIBO Rate,
any day on which dealings in dollar deposits are carried on in the London
interbank market.

“Calculation Period” means each calendar month or portion thereof which elapses
during the term of the Agreement. The first Calculation Period shall commence on
the date of the initial Advance hereunder and the final Calculation Period shall
terminate on the Final Payout Date.

“Cash Secured Advance” means, in respect of any Liquidity Bank, without
duplication, the aggregate amount of the proceeds (a) (i) of the Loan, if any,
made by such Liquidity Bank pursuant to Section 1.1(c) and (ii) of such
Liquidity Bank’s Ratable Share of any applications of Collections during the
Term Period for such Liquidity Bank’s Conduit Group to reduce Aggregate
Principal and (b) on deposit at such time in the Collateral Advance Account
(including any such proceeds invested by the Administrative Agent at such time
in Eligible Investments pursuant to Section 8.7(c)), it being understood that
the amount of such Liquidity Bank’s Cash Secured Advance shall be decreased by
such Liquidity Bank’s Ratable Share of the funds paid from time to time from the
Collateral Advance Account to Borrowers to make a Loan from time to time during
the Term Period for such Liquidity Bank’s Conduit Group.

“Cash Secured Advance Commencement Date” means, with respect to any Conduit
Group, the same day as the Term-Out Liquidity Bank Purchase Date for such
Conduit Group, provided that the Cash Secured Advance Commencement Date shall
occur if, but only if, the Facility Termination Date, other than pursuant to
clause (ii) of the definition thereof, shall not have occurred on or prior to
such date and no Amortization Event or Unmatured Amortization Event exists on
such date.

 

62



--------------------------------------------------------------------------------

“Change of Control” has the meaning provided in the Receivables Sale Agreements.

“Co-Agent” has the meaning set forth in the preamble to this Agreement.

“Co-Agent Account” means the account set up to receive payments for the
applicable Conduit Group including without limitation, the VFCC Agent’s Account
and the TPF Agent’s Account.

“Collateral” has the meaning set forth in Section 13.1.

“Collateral Advance Account” has the meaning set forth in Section 8.7(a).

“Collateral Advance Account Direction” has the meaning set forth in
Section 8.7(b).

“Collateral Advance Account Liquidity Bank” has the meaning set forth in
Section 8.7(a).

“Collection Account” has the meaning provided in the Receivables Sale
Agreements.

“Collection Account Agreement” means a deposit account control agreement by and
among a Collection Bank, the Collection Agent and the Administrative Agent, in
form reasonably acceptable to the Administrative Agent.

“Collection Bank” has the meaning provided in the Receivables Sale Agreements.

“Collection Notice” means a notice from the Administrative Agent to a Collection
Bank in the form attached to each Collection Account Agreement.

“Collections” has the meaning provided in the Receivables Sale Agreements.

“Commercial Paper” means promissory notes of any Conduit issued by such Conduit,
in each case, in the commercial paper market.

“Commitment” means, for each Liquidity Bank, the commitment of such Liquidity
Bank to make its Pro Rata Share of its Conduit Group’s Percentage of Loans to
Borrowers, jointly and severally, hereunder in the event the applicable Conduit
elects not to fund any Advance in an Aggregate Principal amount at any one time
outstanding not to exceed the amount set forth opposite such Liquidity Bank’s
name on Schedule A to this Agreement.

 

63



--------------------------------------------------------------------------------

“Commitment Termination Date” means the earliest of (a) the Liquidity
Termination Date, unless (i) the Collection Agent, on behalf of Borrowers, shall
have requested, which request shall be made not more than 45 days prior to the
then Commitment Termination Date, an extension of the then Commitment
Termination Date to a date occurring not more than 364 days after such then
Commitment Termination Date, and (ii) with respect to each Conduit, one or more
of its Liquidity Banks which, immediately after giving effect to such extension
would have Commitments in an aggregate amount equal to such Conduit’s such
Conduit’s Group’s Percentage of the Aggregate Commitment to be in effect
immediately after giving effect to such extension, shall in their sole
discretion consent to such extension, which consent shall be given not more than
30 days and not less than 10 days prior to the then Commitment Termination Date;
provided, however, that any failure of any Conduit or Liquidity Bank to respond
to the Collection Agent’s request for such extension shall be deemed a denial of
such request by such Liquidity Bank, (b) the Amortization Date, (c) the date the
Aggregate Commitment reduces to zero pursuant to Section 2.1(b); provided,
however, that if, and only if, there shall have occurred a Cash Secured Advance
Commencement Date for any Conduit Group, the Commitment Termination Date for
such Conduit Group shall mean the earliest of August 31, 2010 and the dates
referenced in the preceding clauses (b) and (c)

“Concentration Account” has the meaning provided in the Receivables Sale
Agreements.

“Conduit” has the meaning set forth in the preamble to this Agreement.

“Conduit Allocation Limit” has the meaning set forth in Section 1.1(a)(ii).

“Conduit Group” has the meaning set forth in the preamble to this Agreement.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.

“Contract” has the meaning provided in the Receivables Sale Agreements.

“CP Costs” means, (A) for TPF, for each day, the sum of (i) discount or interest
accrued on its Related Commercial Paper at the TPF Commercial Paper Rate on such
day, plus (ii) any and all accrued commissions and fees of placement agents,
dealers and issuing and paying agents incurred in respect of such Related
Commercial Paper for such day; and (B) for VFCC, for each day, the sum of
(i) discount or interest accrued on Pooled Commercial Paper on such day, plus
(ii) any and all accrued commissions in respect of placement agents and
Commercial Paper dealers, and issuing and paying agent fees incurred, in respect
of such Pooled Commercial Paper for such day, plus (iii) other costs associated
with funding small or odd-lot amounts with respect to all receivable purchase
facilities which are funded by Pooled Commercial Paper for such day, minus
(iv) any accrual of income net of expenses received on such day from investment
of collections received under all receivable purchase facilities funded
substantially with Pooled Commercial Paper, minus (v) any payment received on
such day net of

 

64



--------------------------------------------------------------------------------

expenses in respect of Broken Funding Costs related to the prepayment of any
Loan of VFCC pursuant to the terms of any receivable purchase facilities funded
substantially with Pooled Commercial Paper. In addition to the foregoing costs,
if the Collection Agent, on behalf of Borrowers, shall request any Advance
during any period of time determined by the VFCC Agent in its sole discretion to
result in incrementally higher CP Costs applicable to VFCC’s Percentage of such
Advance, the principal associated with any such Advance shall, during such
period, be deemed to be funded by VFCC in a special pool (which may include
capital associated with other receivable purchase or financing facilities) for
purposes of determining such additional CP Costs applicable only to such special
pool and charged each day during such period against such principal.

“CP Rate Loan” means, for each Loan of a Conduit prior to the time, if any, when
(i) it is refinanced with a Liquidity Funding pursuant to the Liquidity
Agreement, or (ii) the occurrence of an Amortization Event and the commencement
of the accrual of Interest thereon at the Default Rate.

“CP Tranche Period” means with respect to any Loan of TPF that is funded with
Commercial Paper, a period of days from 1 Business Day up to the number of days
necessary to extend such period to include the next Settlement Date, commencing
on a Business Day, which period is either (i) requested by the Collection Agent,
on behalf of Borrowers, and agreed to by TPF or the TPF Agent or (ii) in the
absence of such request and agreement, selected by TPF or the TPF Agent (it
being understood that the goal shall be to select a period which ends on or as
close to the next Settlement Date as possible).

“Credit and Collection Policy” has the meaning provided in the Receivables Sale
Agreements.

“Cut-Off Date” means the last day of a Calculation Period.

“Days Sales Outstanding” means, as of any day, an amount equal to the product of
(x) 91, multiplied by (y) the amount obtained by dividing (i) the aggregate
outstanding balance of all Eligible Receivables and Eligible Participation
Interests as of the most recent CutOff Date, by (ii) Net Eligible Billings for
the three (3) Calculation Periods including and immediately preceding such
Cut-Off Date.

“Debt” has the meaning provided in the Receivables Sale Agreements.

“Deemed Collections” means Collections deemed received by Borrowers under
Section 1.4(a).

“Default Horizon Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (i) the aggregate sales generated by the
Originators during the six (6) Calculation Periods ending on such Cut-Off Date,
by (ii) the Net Pool Balance as of such Cut-off Date.

“Default Rate” means a rate per annum equal to the sum of (i) the Alternate Base
Rate plus (ii) 2.00%, changing when and as the Alternate Base Rate changes.

 

65



--------------------------------------------------------------------------------

“Defaulted Receivable” means a Receivable or Participation Interest: (i) as to
which the Obligor thereof has suffered an Event of Bankruptcy; (ii) which,
consistent with the Credit and Collection Policy, would be written off the
applicable Borrower’s books as uncollectible; or (iii) as to which any payment,
or part thereof, remains unpaid for 181 days or more from the original invoice
date for such payment.

“Delinquency Ratio” means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Eligible Receivables and Eligible Participation
Interests that were Delinquent Receivables at such time divided by (ii) the
aggregate Outstanding Balance of all Eligible Receivables and Eligible
Participation Interests at such time.

“Delinquent Receivable” means a Receivable or Participation Interest as to which
any payment, or part thereof, remains unpaid for 121-150 days from the original
invoice date for such payment.

“Dilution” means the amount of any reduction or cancellation of the Outstanding
Balance of a Receivable as described in Section 1.4(a).

“Dilution Horizon Ratio” means, as of any Cut-off Date, a ratio (expressed as a
decimal), computed by dividing (i) the aggregate Net Eligible Billings generated
by the Originators during the Calculation Period ending on such Cut-Off Date, by
(ii) the Net Pool Balance as of such Cut-Off Date.

“Dilution Ratio” means, as of any Cut-Off Date, a ratio (expressed as a
percentage), computed by dividing (i) the total amount of decreases in
Outstanding Balances of Eligible Receivables and Eligible Participation
Interests due to Dilutions during the Calculation Period ending on such Cut-Off
Date, by (ii) the aggregate Net Eligible Billings generated by the Originators
during the Calculation Period immediately prior to the Calculation Period ending
on such Cut-Off Date.

“Dilution Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of:

(a) the sum of (i) two (2) times the Adjusted Dilution Ratio as of the
immediately preceding Cut-Off Date, plus (ii) the Dilution Volatility Component
as of the immediately preceding Cut-Off Date, times

(b) the Dilution Horizon Ratio as of the immediately preceding Cut-Off Date.

“Dilution Volatility Component” means the product (expressed as a percentage) of
(i) the difference between (a) the highest three (3)-month rolling average
Dilution Ratio over the past 12 Calculation Periods and (b) the Adjusted
Dilution Ratio, and (ii) a fraction, the numerator of which is equal to the
amount calculated in (i)(a) of this definition and the denominator of which is
equal to the amount calculated in (i)(b) of this definition.

“Downgraded Liquidity Bank” means a Liquidity Bank which has been the subject of
a Downgrading Event.

 

66



--------------------------------------------------------------------------------

“Downgrading Event” with respect to any Person means the lowering of the rating
with regard to the short-term securities of such Person to below (i) A-1 by S&P,
or (ii) P-1 by Moody’s.

“Eligible Assignee” means a commercial bank having a combined capital and
surplus of at least $250,000,000 with a rating of its (or its parent holding
company’s) short-term securities equal to or higher than (i) A-1 by S&P and
(ii) P-1 by Moody’s.

“Eligible Investments” means book-entry securities entered on the books of the
registrar of such securities and held in the name or on behalf of the
Administrative Agent, negotiable instruments or securities represented by
instruments in bearer or registered form registered in the name of the
Administrative Agent or its nominee which evidence:

(a) readily marketable direct obligations of the Government of the United States
or any agency or instrumentality thereof or obligations unconditionally
guaranteed by the full faith and credit of the United States;

(b) insured demand deposits, time deposits or certificates of deposit of any
commercial bank that (i) is a member of the Federal Reserve System, (ii) issues
(or the parent of which issues) commercial paper rated, at the time of the
investment or contractual commitment to invest therein, as described in clause
(d), (iii) is organized under the laws of the United States or any state thereof
and (iv) has combined capital and surplus of at least $500,000,000;

(c) repurchase obligations with a term of not more than ten days for underlying
securities of the types described in clauses (a) and (b) above entered into with
any bank of the type described in clause (b) above;

(d) commercial paper (maturing no later than the Business Day prior to the first
Settlement Date (Yield and Fees) following the date of purchase) having, at the
time of the investment or contractual commitment to invest therein, the highest
short-term rating from each of S&P and Moody’s;

(e) investments in no-load money market funds having a rating from each rating
agency rating such fund in its highest investment category (including such funds
for which the Administrative Agent or any of its Affiliates is investment
manager or advisor); and

(f) any other investments agreed upon between the Collection Agent, on behalf of
Borrowers, and the Administrative Agent.

“Eligible Participation Interest” means a Participation Interest in a Government
Receivable:

(i) which is included in an Eligible Payor Class; provided, however, upon and
after the occurrence of a South Texas Medicare Event, South Texas Medicare
Receivables shall be excluded from Eligible Receivables;

(ii) which arises under Medicare, TRICARE or a Medicaid program;

 

67



--------------------------------------------------------------------------------

(iii) which is not a Defaulted Receivable;

(iv) which by its terms is due and payable within 60 days of the original
billing date therefor;

(v) which is an “account” within the meaning of Section 9-102(a)(2) of the UCC
of all applicable jurisdictions;

(vi) which is denominated and payable only in United States dollars in the
United States;

(vii) which is evidenced by an invoice and constitutes the legal, valid and
binding obligation of the related Obligor enforceable against such Obligor in
accordance with its terms subject to no offset, counterclaim or other defense
other than as required by law;

(viii) which represents an obligation to pay a specified sum of money,
contingent only upon the sale of goods or the provision of services by the
applicable Originator;

(ix) which does not contravene any law, rule or regulation applicable thereto
(including, without limitation, any law, rule and regulation relating to truth
in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) and with respect to
which no part of the Contract related thereto is in violation of any such law,
rule or regulation;

(x) which satisfies in all material respects all applicable requirements of the
Credit and Collection Policy;

(xi) which was generated in the ordinary course of the applicable Originator’s
business;

(xii) which arises solely from the sale of medications, medical supplies or
medical devices or the provision of health care services to the related Obligor
by the applicable Originator, and not by any other Person (in whole or in part);

(xiii) which is not subject to any dispute, right of rescission, or asserted
counterclaim and, except as required by applicable law, is not subject to any
setoff, chargeback, deduction or any other defense of the applicable Obligor
against the applicable Originator or any other Lien; provided, however, that if
such dispute, setoff, chargeback, deduction, counterclaim or defense affects
only a portion of the Outstanding Balance of such Government Receivable, then a
Participation Interest in such Government Receivable may be deemed an Eligible
Participation Interest to the extent of the portion of such Outstanding Balance
which is not so affected;

(xiv) as to which the applicable Originator has satisfied and fully performed
all obligations on its part with respect to such Receivable required to be
fulfilled by it, and no further action is required to be performed by any Person
with respect thereto other than payment thereon by the applicable Obligor;

 

68



--------------------------------------------------------------------------------

(xv) as to which all right, title and interest to and in which has been validly
transferred by the applicable Originator directly to a Borrower under and in
accordance with the applicable Receivables Sale Agreement, and such Borrower has
good and marketable title thereto free and clear of any Lien; and

(xvi) which is payable into a Lock-Box or Collection Account in a manner
consistent with the arrangements described in Section 7.1(j).

“Eligible Payor Class” means any group of Obligors of a type listed on Exhibit
VIII hereto.

“Eligible Receivable” means, at any time, a Private Receivable:

(i) which is included in an Eligible Payor Class; provided, however, that the
aggregate Outstanding Balance of all Receivables included in Eligible Payor
Classes E, G, Q and V that may be included as Eligible Receivables shall not
exceed 2.5% of the aggregate Outstanding Balance of all Eligible Receivables;

(ii) the Obligor of which (a) if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any political subdivision of the United States
and has its chief executive office in the United States; or (b) is not an
Affiliate of any of the parties hereto; or (c) is not a government or a
governmental subdivision or agency;

(iii) (a) which is not a Defaulted Receivable or (b) owing from an Obligor as to
which more than 50% of the aggregate Outstanding Balance of all Private
Receivables owing from such Obligor are Defaulted Receivables (provided that
amounts determined pursuant to (b) shall be limited to the largest 20 Obligors);

(iv) which by its terms is due and payable within 60 days of the original
billing date therefor;

(v) which is an “account” within the meaning of Section 9-102(a)(2) of the UCC
of all applicable jurisdictions;

(vi) which is denominated and payable only in United States dollars in the
United States;

(vii) which arises under a Contract which, together with such Private
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor enforceable against such Obligor in
accordance with its terms subject to no offset, counterclaim or other defense;

(viii) which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the applicable Originator;

 

69



--------------------------------------------------------------------------------

(ix) which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation;

(x) which satisfies in all material respects all applicable requirements of the
Credit and Collection Policy;

(xi) which was generated in the ordinary course of the applicable Originator’s
business,

(xii) which arises solely from the sale of medications, medical supplies or
medical devices or the provision of health care services to the related Obligor
by the applicable Originator, and not by any other Person (in whole or in part);

(xiii) which is not subject to any dispute, right of rescission, setoff,
counterclaim (chargeback or deduction), or any other defense (including defenses
arising out of violations of usury laws) of the applicable Obligor against the
applicable Originator or any other Lien, and the Obligor thereon holds no right
as against such Originator to cause such Originator to repurchase the
medications or medical supplies the sale of which shall have given rise to such
Private Receivable (except with respect to sale discounts effected pursuant to
the Contract, or defective goods returned in accordance with the terms of the
Contract); provided, however, that if such dispute, offset, counterclaim or
defense affects only a portion of the Outstanding Balance of such Private
Receivable, then such Receivable may be deemed an Eligible Receivable to the
extent of the portion of such Outstanding Balance which is not so affected, and
provided further, that Private Receivables of any Obligor which has any accounts
payable by the applicable Originator or by a wholly-owned Subsidiary of such
Originator (thus giving rise to a potential offset against such Private
Receivables) may be treated as Eligible Receivables to the extent that the
Obligor of such Private Receivables has agreed pursuant to a written agreement
in form and substance satisfactory to the Agent, that such Private Receivables
shall not be subject to such offset;

(xiv) as to which the applicable Originator has satisfied and fully performed
all obligations on its part with respect to such Private Receivable required to
be fulfilled by it, and no further action is required to be performed by any
Person with respect thereto other than payment thereon by the applicable
Obligor;

(xv) as to which all right, title and interest to and in which has been validly
transferred by the applicable Originator directly to a Borrower under and in
accordance with the applicable Receivables Sale Agreement, and such Borrower has
good and marketable title thereto free and clear of any Lien; and

(xvi) which is payable into a Lock-Box or Collection Account in a manner
consistent with the arrangements described in Section 7.1(j).

“Equity Interests” has the meaning provided in the Receivables Sale Agreements.

 

70



--------------------------------------------------------------------------------

“ERISA” has the meaning provided in the Receivables Sale Agreements.

“ERISA Affiliate” has the meaning provided in the Receivables Sale Agreements.

“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:

(a) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee, trustee
(other than a trustee under a deed of trust, indenture or similar instrument),
custodian, sequestrator (or other similar official) for, such Person or for any
substantial part of its property, or shall make any general assignment for the
benefit of creditors, or shall be adjudicated insolvent, or admit in writing its
inability to pay its debts generally as they become due, or, if a corporation or
similar entity, its board of directors shall vote to implement any of the
foregoing.

“Excess Interest” means, in respect of Cash Secured Advances at any time, the
excess of (i) the aggregate unpaid accrued interest on the Cash Secured Advances
at such time over (ii) the aggregate interest and dividends received by the
Administrative Agent in respect of the Term-Out Liquidity Bank Collateral and
available for withdrawal from the Collateral Advance Account at such time.

“Executive Officer” has the meaning provided in the Receivables Sale Agreements.

“Facility Account” means the Collection Agent’s account no. 81885-03047 at Bank
of America, N.A., in Chicago, Illinois.

“Facility Termination Date” means the earliest of (i) August 31, 2010, (ii) the
Liquidity Termination Date, and (iii) the Amortization Date.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum for each day during such period equal to (a) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by

 

71



--------------------------------------------------------------------------------

federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the preceding Business Day) by the Federal Reserve Bank of New
York in the Composite Closing Quotations for U.S. Government Securities; or
(b) if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 11:30 a.m. (New York time) for such
day on such transactions received by the Administrative Agent from three federal
funds brokers of recognized standing selected by it.

“Fee Letter” means that certain letter agreement dated as of the date hereof
among Borrowers and the Agents, as it may be amended or modified and in effect
from time to time.

“Final Payout Date” means the date on which all Obligations have been paid in
full and the Aggregate Commitment has been terminated.

“Finance Charges” has the meaning provided in the Receivables Sale Agreements.

“Funding Agreement” means (i) this Agreement, (ii) the Liquidity Agreements and
(iii) any other agreement or instrument executed by any Funding Source with or
for the benefit of a Conduit.

“Funding Source” means (i) any Liquidity Bank or (ii) any insurance company,
bank or other funding entity providing liquidity, credit enhancement or back-up
purchase support or facilities to a Conduit.

“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.

“Gift Shop Receipt” has the meaning set forth in the Receivables Sale
Agreements.

“Government Receivable” has the meaning set forth in the Receivables Sale
Agreements.

“HIPAA” has the meaning set forth in Section 14.14.

“Indemnified Amounts” has the meaning specified in Section 10.1.

“Indemnified Party” has the meaning specified in Section 10.1.

“Independent Manager” means a manager of Borrower who is not at the time of
initial appointment and has not been at any time during the five (5) years
preceding such appointment: (i) an equity holder, director (other than an
Independent Manager), officer, employee, member, manager, attorney or partner of
Borrower or any of its Affiliates; (ii) a customer, supplier or other person who
derives more than 1% of its purchases or revenues from its activities with
Borrower or any of its Affiliates; (iii) a person or other entity controlling or
under common control with any such equity holder, partner, member, customer,
supplier or other person; (iv) a member of the immediate family of any such
equity holder, director, officer,

 

72



--------------------------------------------------------------------------------

employee, member, manager, partner, customer, supplier or other person; or (v) a
trustee in bankruptcy for any Borrower or any of its Affiliates. As used herein,
the term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.

“Initial Valuation Adjustment” means, with respect to any Receivable, a
reduction to the book value thereof made on the original invoice date for such
receivable.

“Interest” means for each respective Interest Period relating to Loans of the
Liquidity Banks, an amount equal to the product of the applicable Interest Rate
for each Loan multiplied by the principal of such Loan for each day elapsed
during such Interest Period, annualized on a 360 day basis.

“Interest Period” means, with respect to any Loan held by a Liquidity Bank:

(a) if Interest for such Loan is calculated on the basis of the LIBO Rate, a
period of one, two, three or six months, or such other period as may be mutually
agreeable to the applicable Co-Agent and the Collection Agent, on behalf of
Borrowers, commencing on a Business Day selected by the Collection Agent, on
behalf of Borrowers, or such Co-Agent pursuant to this Agreement. Such Interest
Period shall end on the day in the applicable succeeding calendar month which
corresponds numerically to the beginning day of such Interest Period, provided,
however, that if there is no such numerically corresponding day in such
succeeding month, such Interest Period shall end on the last Business Day of
such succeeding month; or

(b) if Interest for such Loan is calculated on the basis of the Alternate Base
Rate, a period commencing on a Business Day selected by the Collection Agent, on
behalf of Borrowers, and agreed to by the applicable Co-Agent, provided that no
such period shall exceed one month.

If any Interest Period would end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided,
however, that in the case of Interest Periods corresponding to the LIBO Rate, if
such next succeeding Business Day falls in a new month, such Interest Period
shall end on the immediately preceding Business Day. In the case of any Interest
Period for any Loan which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Interest
Period shall end on the Amortization Date. The duration of each Interest Period
which commences after the Amortization Date shall be of such duration as
selected by the applicable Co-Agent.

“Interest Rate” means, with respect to each Loan of the Liquidity Banks, the
LIBO Rate, the Alternate Base Rate or the Default Rate, as applicable.

“Laws” means, collectively, all common law and all international, foreign,
federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents, including without
limitation the interpretation thereof by any Governmental Authority charged with
the enforcement thereof.

 

73



--------------------------------------------------------------------------------

“Lender” means each Conduit and each Liquidity Bank.

“LIBO Rate” means, for any Interest Period, (i) the rate per annum determined on
the basis of the offered rate for deposits in U.S. dollars of amounts equal or
comparable to the principal amount of the related Loan offered for a term
comparable to such Interest Period, which rates appear on a Bloomberg L.P.
terminal, displayed under the address “US0001M <Index> Q <Go>” effective as of
11:00 A.M., London time, two Business Days prior to the first day of such
Interest Period, provided that if no such offered rates appear on such page, the
LIBO Rate for such Interest Period will be the arithmetic average (rounded
upwards, if necessary, to the next higher 1/100th of 1%) of rates quoted by not
fewer than two major banks in New York, New York, selected by the Administrative
Agent, at approximately 10:00 a.m.(New York time), two Business Days prior to
the first day of such Interest Period, for deposits in U.S. dollars offered by
leading European banks for a period comparable to such Interest Period in an
amount comparable to the principal amount of such Loan, divided by (b) one minus
the maximum aggregate reserve requirement (including all basic, supplemental,
marginal or other reserves) which is imposed against the Administrative Agent in
respect of Eurocurrency liabilities, as defined in Regulation D of the Board of
Governors of the Federal Reserve System as in effect from time to time
(expressed as a decimal), applicable to such Interest Period plus (ii) the
Applicable Percentage per annum.

“LIBO Rate Loan” means a Loan which bears interest at the LIBO Rate.

“Lien” has the meaning specified in the Receivables Sale Agreements.

“Liquidity Agreements” means the liquidity asset purchase agreement between the
Conduit of any Conduit Group and the Liquidity Banks of such Conduit Group.

“Liquidity Banks” means, with respect to each Conduit Group, the banks or other
financial institutions and their respective successors and permitted assigns
under each Conduit Group’s Liquidity Agreement.

“Liquidity Commitment” means, as to each Liquidity Bank in any Conduit Group,
its commitment to such Conduit Group’s Conduit under the Liquidity Agreements,
(which shall equal 102% of such Conduit Group’s Percentage of the Aggregate
Commitment hereunder).

“Liquidity Funding” means (a) a purchase made by any Liquidity Bank pursuant to
its Liquidity Commitment of all or any portion of, or any undivided interest in,
an applicable Conduit’s Loans, (b) any Loan made by a Liquidity Bank in lieu of
such Conduit pursuant to Section 1.1, or (c) any purchase of a Loan made by a
Liquidity Bank pursuant to Section 1.7.

“Liquidity Termination Date” means, as to any of the Conduits, except as
otherwise set forth in this Agreement, the earliest to occur of the following:

(a) the date on which the Liquidity Agreement between VFCC and Wachovia
terminates;

 

74



--------------------------------------------------------------------------------

(b) the date on which the Liquidity Agreement between TPF and SunTrust
terminates; or

(c) the date on which a Downgrading Event with respect to a Liquidity Bank shall
have occurred and been continuing for not less than 30 days, and either (i) the
Downgraded Liquidity Bank shall not have been replaced by an Eligible Assignee
pursuant to the applicable Liquidity Agreement, or (ii) the Liquidity Commitment
of such Downgraded Liquidity Bank shall not have been funded or collateralized
in such a manner that will avoid a reduction in or withdrawal of the credit
rating applied to the Commercial Paper to which such Liquidity Agreement applies
by any of the rating agencies then rating such Commercial Paper.

“Loan” means any loan made by a Lender to Borrowers, jointly and severally,
pursuant to this Agreement (including, without limitation, any Liquidity
Funding). Each Loan shall either be a CP Rate Loan, an Alternate Base Rate Loan
or a LIBO Rate Loan, selected in accordance with the terms of this Agreement.

“Loan Parties” has the meaning set forth in the preamble to this Agreement.

“Lock-Box” has the meaning provided in the Receivables Sale Agreements.

“Loss Reserve” means, for any Calculation Period, the product (expressed as a
percentage) of (a) 2.0, times (b) the highest three-month rolling average
Pre-Default Ratio during the 12 Calculation Periods ending on the immediately
preceding Cut-Off Date, times (c) the Default Horizon Ratio as of the
immediately preceding Cut-Off Date.

“Material Adverse Effect” means (i) any material adverse effect on the business,
operations, financial condition or assets of the Parent and its Restricted
Subsidiaries, taken as a whole, (ii) any material adverse effect on the ability
of any Loan Party or to perform its obligations under the Transaction Documents
to which it is a party, (iii) any material adverse effect on the legality,
validity or enforceability of the Agreement or any other Transaction Document,
(iv) any material adverse effect on the Administrative Agent’s interest in the
Receivables generally or in any significant portion of the Receivables, the
Related Security or Collections with respect thereto, or (v) any material
adverse effect on the collectibility of the Receivables generally or of any
material portion of the Receivables.

“Material Debt” means Debt in an aggregate principal amount exceeding
$25,000,000.

“Material Originator(s)” means any Originator or group of Originators who,
individually or in the aggregate, have originated more than 10% of aggregate
Eligible Receivables during the twelve months then most recently ended.

“Material Plan” has the meaning provided in the Receivables Sale Agreements.

“McAllen” means (a) prior to October 1, 2007, McAllen Hospitals, L.P., a
Delaware limited partnership, and (b) at all times from and after October 1,
2007, South Texas Health System, L.L.C., a Delaware limited liability company,
as successor by merger to McAllen Hospitals, L.P.

 

75



--------------------------------------------------------------------------------

“Medicaid” has the meaning provided in the Receivables Sale Agreements.

“Medicare” has the meaning provided in the Receivables Sale Agreements.

“Monthly Report” means a report, in substantially the form of Exhibit VI hereto
(appropriately completed), furnished by the Servicer to the Administrative Agent
pursuant to Section 8.5.

“Monthly Reporting Date” means the 15th day of each month after the date of this
Agreement (or if any such day is not a Business Day, the next succeeding
Business Day thereafter).

“Moody’s” means Moody’s Investors Service, Inc.

“Net Eligible Billings” means, for any Calculation Period, the aggregate amount
of invoices billed to Obligors belonging to an Eligible Payor Class during such
Calculation Period, less the aggregate amount of Initial Valuation Adjustments
pertaining to such invoices.

“Net Pool Balance” means, at any time, the aggregate Outstanding Balance of all
Eligible Receivables and Eligible Participation Interests at such time reduced
by the aggregate amount by which the Outstanding Balance of the Eligible
Receivables and Eligible Participation Interests exceeds the applicable Obligor
Concentration Limits or Special Obligor Concentration Limits.

“New Sweep Account” means account no. 81884-16729 in the Collection Agent’s name
at Bank of America, N.A., in Chicago, Illinois.

“Obligations” means, at any time, any and all obligations of either of the Loan
Parties to any of the Secured Parties arising under or in connection with the
Transaction Documents, whether now existing or hereafter arising, due or
accrued, absolute or contingent, including, without limitation, obligations in
respect of Aggregate Principal, CP Costs, Interest, Excess Interest, fees under
the Fee Letter, Broken Funding Costs and Indemnified Amounts.

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Obligor Concentration Limit” means, at any time:

(a) In relation to all Government Receivables, 40% of Eligible Receivables in
the aggregate;

 

76



--------------------------------------------------------------------------------

(b) In relation to the aggregate outstanding principal balance of Private
Receivables owed by any single Obligor and its Affiliates, the applicable
concentration limit shall be determined according to public debt rating of such
Obligor based the following table:

 

S&P Rating

  

Moody’s Rating

   Allowable % of
Eligible Receivables  

A-1+ or at least AA-

   P-1 or at least A2    10.00 %

A-1 or at least A

   P-1 or at least A2    8.00 %

A-2 or at least A-

   P-2 or at least Baa1    6.00 %

A-3 or at least BBB-

   P-3 or at least Baa3    5.00 %

Below A-3 or Not Rated by either S&P or Moody’s

  

Below P-3 or Not Rated by either S&P or Moody’s

   3.85 %

; provided, however, that (i) if any Obligor has a split rating, the applicable
rating will be the lower of the two, (ii) if any Obligor is not rated by either
S&P or Moody’s, the applicable Obligor Concentration Limit shall be the one set
forth in the last line of the table above, (iii) if an Obligor has an A.M. Best
Financial Strength Rating of “A” or better, the applicable concentration limit
for such Obligor shall be 10%, notwithstanding the S&P Rating or the Moody’s
Rating, and (iv) subject to rating agency approval and/or an increase in the
Required Reserve Factor Floor, upon request of the Collection Agent, on behalf
of Borrowers, from time to time, the Administrative Agent and the Lenders may
agree to a higher percentage of Eligible Receivables for a particular Obligor
and its affiliates (each such higher percentage, a “Special Obligor
Concentration Limit”), it being understood that any Special Obligor
Concentration Limit may be cancelled upon not less than five (5) Business Days’
written notice by the Administrative Agent to the Collection Agent, on behalf of
Borrowers; and

(c) All Private Receivables owed by members of the BlueCross BlueShield
Association shall be subject to the limit specified in the Fee Letter.

“Originator” means each of Aiken Regional Medical Centers, Inc., Auburn Regional
Medical Center, Inc., Central Montgomery Medical Center, L.L.C., District
Hospital Partners, L.P., Fort Duncan Medical Center, L.P., Lancaster Hospital
Corporation, Laredo Regional Medical Center, L.P., Manatee Memorial Hospital,
L.P., McAllen Hospitals, L.P., Northwest Texas Healthcare System, Inc., Sparks
Family Hospital, Inc., Summerlin Hospital Medical Center LLC, UHS of Oklahoma,
Inc., UHS-Corona, Inc., Universal Health Services of Rancho Springs, Inc.,
Valley Health System LLC and Wellington Regional Medical Center, Incorporated.

“Outstanding Balance” means at any time (i) with respect to any Private
Receivable, the then outstanding principal balance thereof after giving effect
to the Initial Valuation Adjustment (if any) to such Receivable and (ii) with
respect to any Participation Interest, the then outstanding principal balance of
the underlying Government Receivable after giving effect to the Initial
Valuation Adjustment (if any) to such Receivable. Any sales or use tax billed in
connection with a Receivable is not included in the Outstanding Balance.

“Parent” has the meaning set forth in the preamble.

“Parent Credit Agreement” means that certain Credit Agreement dated March 4,
2005 as amended, between Universal Health Services, Inc., the Banks listed
therein, JPMorgan Chase Bank, N.A., as administrative agent and Bank of America,
N.A. as syndication agent for

 

77



--------------------------------------------------------------------------------

the banks, as the same may be amended, restated, and/or refinanced from time to
time; provided however, that in the event the foregoing Credit Agreement is
refinanced with the proceeds of a facility in which both Wachovia and SunTrust
Bank do not participate, all references in the Transaction Documents to
definitions in the Parent Credit Agreement shall be deemed to be references to
the foregoing Credit Agreement as in effect on the eve of such refinancing, even
though such Credit Agreement no longer remains in effect.

“Participant” has the meaning set forth in Section 12.2.

“Participated Receivable” has the meaning set forth in the Receivables Sale
Agreements.

“Participation Interest” has the meaning set forth in the Receivables Sale
Agreements.

“PBGC” has the meaning set forth in the Receivables Sale Agreements.

“Percentage” means fifty percent (50%) with respect to the VFCC Group and fifty
percent (50%) with respect to the TPF Group.

“Performance Guarantor” means Parent.

“Performance Undertaking” means each Performance Undertaking, dated as of
August 31, 2007 by Performance Guarantor in favor of a Borrower, substantially
in the form of Exhibit VII, as the same may be amended, restated or otherwise
modified from time to time.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“PHI” has the meaning set forth in Section 14.14.

“Plan” has the meaning set forth in the Receivables Sale Agreements.

“Pooled Commercial Paper” means Commercial Paper notes of a Conduit subject to
any particular pooling arrangement by such Conduit, but excluding Commercial
Paper issued by such Conduit for a tenor and in an amount specifically requested
by any Person in connection with any agreement effected by such Conduit.

“Pre-Default Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (x) the product of (i) the total amount of
Eligible Receivables and Eligible Participation Interests which became
Pre-Defaulted Receivables during the Calculation Period that includes such
Cut-Off Date multiplied by (ii) 1.0 minus the Recovery Rate, by (y) the
aggregate Net Eligible Billings generated by the Originators during the
Calculation Period occurring five (5) months prior to the Calculation Period
ending on such CutOff Date.

 

78



--------------------------------------------------------------------------------

“Pre-Defaulted Receivable” means a Receivable or Participation Interest as to
which any payment, or part thereof, remains unpaid for 151-180 days from the
original invoice date for such payment.

“Prime Rate” has the meaning set forth in the Receivables Sale Agreements.

“Private Receivable” has the meaning set forth in the Receivables Sale
Agreements.

“Pro Rata Share” means, with respect to each Conduit Group on any date of
determination, the ratio which the Liquidity Commitment of a Liquidity Bank in
such Conduit Group bears to the sum of the Liquidity Commitments of all
Liquidity Banks in such Conduit Group.

“Proposed Reduction Date” has the meaning set forth in Section 1.3.

“Purchased Participation Interest” has the meaning set forth in the Receivables
Sale Agreements.

“Purchasing Liquidity Bank” has the meaning set forth in Section 12.1(b).

“Rating Agency Condition” means, if applicable, that a Conduit has received
written notice from S&P and Moody’s or any other rating agency then rating such
Conduit’s Commercial Paper that the execution and delivery of, or an amendment,
a change or a waiver of, this Agreement or any Receivables Sale Agreement will
not result in a withdrawal or downgrade of the then current ratings on such
Conduit’s Commercial Paper.

“Receivable” means a Private Receivable or Government Receivable in which any
Borrower acquires any right, title or interest (including, without limitation, a
Participation Interest) pursuant to a Receivables Sale Agreement and includes,
without limitation, the obligation to pay any Finance Charges with respect
thereto.

“Receivables Sale Agreement” means each Receivables Sale Agreement, dated as of
August 31, 2007, between an Originator and a Borrower, as the same may be
amended, restated or otherwise modified from time to time.

“Records” has the meaning provided in the Receivables Sale Agreements.

“Recovery Rate” means, as of any Cut-Off Date, the lesser of (x) 0.65 and
(y) the product of (i) 0.75 multiplied by (ii) the result, expressed as a
decimal, of dividing (A) the aggregate Collections applied during the seven
(7) Calculation Periods ending on such Cut-Off Date to Receivables that, as of
the date such collections were so applied, had aged between 151 and 515 days
past the date of service giving rise to such Receivables by (B) the aggregate
amount of Eligible Receivables and Eligible Participation Interests which became
Pre-Defaulted Receivables during the seven (7) Calculation Periods ending on
such Cut-Off Date.

“Reduction Notice” has the meaning set forth in Section 1.3.

 

79



--------------------------------------------------------------------------------

“Regulatory Change” means any change after the date of this Agreement in United
States (federal, state or municipal) or foreign laws, regulations (including
Regulation D) or accounting principles or the adoption or making after such date
of any interpretations, directives or requests applying to a class of banks
(including the Liquidity Banks) of or under any United States (federal, state or
municipal) or foreign laws, regulations (whether or not having the force of law)
or accounting principles by any court, governmental or monetary authority, or
accounting board or authority (whether or not part of government) charged with
the establishment, interpretation or administration thereof. For the avoidance
of doubt, any interpretation of Accounting Research Bulletin No. 51 by the
Financial Accounting Standards Board shall constitute a Regulatory Change.

“Related Commercial Paper” means, for any period with respect to TPF, any
Commercial Paper of TPF issued or deemed issued for purposes of financing or
maintaining any Loan by TPF (including any discount, yield, or interest thereon)
outstanding on any day during such period.

“Related Security” means, with respect to any Transferred Asset, all of the
applicable Borrower’s right, title and interest in, to and under: (i) the
Related Security (under and as defined in the applicable Receivables Sale
Agreement), (ii) the applicable Receivables Sale Agreement in respect of such
Transferred Asset, (iii) the applicable Performance Undertaking, (iv) the New
Sweep Account and the funds and instruments from time to time deposited therein,
and (v) all proceeds of any of the foregoing.

“Required Liquidity Banks” means, at any time, (i) for each Conduit Group (other
than as set forth in clause (ii) of this definition), Liquidity Banks in such
Conduit Group with Commitments in excess of 50% of such Conduit Group’s
Percentage of the Aggregate Commitment and (ii) for purposes of Section 11.10
and 14.1(b), 50% of the Aggregate Commitment of the Liquidity Banks in all
Conduit Groups.

“Required Notice Period” means the number of days required notice set forth
below applicable to the Aggregate Reduction indicated below:

 

Aggregate Reduction

  

Required Notice Period

less than 25% of the Aggregate Commitment

   2 Business Days

greater than or equal to 25% but less than 50% of the Aggregate Commitment

   5 Business Days

greater than or equal to 50% of the Aggregate Commitment

   10 Business Days

“Required Reserve” means, on any day during a month, the product of (i) the
greater of (a) the Required Reserve Factor Floor and (b) the sum of the Loss
Reserve, the Yield Reserve, the Dilution Reserve and the Servicing Reserve,
times (ii) the Net Pool Balance as of the Cut-Off Date immediately preceding
such month.

 

80



--------------------------------------------------------------------------------

“Required Reserve Factor Floor” means, for any month, the sum (expressed as a
percentage) of (i) 19.55% plus (ii) the product of the Adjusted Dilution Ratio
and the Dilution Horizon Ratio, in each case, as of the immediately preceding
Cut-Off Date.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of a
Borrower now or hereafter outstanding, except a dividend payable solely in
shares of that class of stock or in any junior class of stock of a Borrower,
(ii) any redemption, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any shares of any class of
capital stock of a Borrower now or hereafter outstanding, (iii) any payment or
prepayment of principal of, premium, if any, or interest, fees or other charges
on or with respect to, and any redemption, purchase, retirement, defeasance,
sinking fund or similar payment and any claim for rescission with respect to the
Subordinated Loans (as defined in the Receivables Sale Agreements), (iv) any
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of capital stock of a Borrower now or hereafter outstanding,
and (v) any payment of management fees by a Borrower (except for reasonable
management fees to any Originator or its Affiliates in reimbursement of actual
management services performed).

“Review” has the meaning set forth in Section 7.1(d).

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Secured Parties” means the Indemnified Parties.

“Servicer” means at any time the Person (which may be the Administrative Agent)
then authorized pursuant to Article VIII to service, administer and collect
Receivables.

“Servicing Fee” means, for each day in a Calculation Period:

(a) an amount equal to (i) the Servicing Fee Rate (or, at any time while UHS of
Delaware or one of its Affiliates is the Servicer, such lesser percentage as may
be agreed between Borrowers and the Servicer on an arms’ length basis based on
then prevailing market terms for similar services), times (ii) the aggregate
Outstanding Balance of all Receivables at the close of business on the Cut-Off
Date immediately preceding such Calculation Period, times (iii) 1/360; or

(b) on and after the Servicer’s reasonable request made at any time when UHS of
Delaware or one of its Affiliates is no longer acting as Servicer hereunder, an
alternative amount specified by the successor Servicer not exceeding (i) 110% of
such Servicer’s reasonable costs and expenses of performing its obligations
under this Agreement during the preceding Calculation Period, divided by
(ii) the number of days in the current Calculation Period.

 

81



--------------------------------------------------------------------------------

“Servicing Fee Rate” means 1.0% per annum.

“Servicing Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of (a) the Servicing Fee Rate, times (b) a fraction, the numerator
of which is the highest Days Sales Outstanding for the most recent 12
Calculation Periods and the denominator of which is 360.

“Settlement Date” means (A) the 2nd Business Day after each Monthly Reporting
Date, and (B) the last day of the relevant Interest Period in respect of each
Loan of the Liquidity Banks.

“Settlement Period” means (A) in respect of each Loan of VFCC and of TPF, the
immediately preceding Calculation Period, and (B) in respect of each Loan of the
Liquidity Banks, the entire Interest Period of such Loan.

“South Texas Medicare Event” means (i) any material adverse finding in
connection with the certification of McAllen as a provider under TRICARE,
Medicare or Medicaid or (ii) the occurrence of any event that has a material
adverse effect upon the collectibility of the South Texas Medicare Receivables
generally or any material portion of the South Texas Medicare Receivables.

“South Texas Medicare Receivable” means a Government Receivable included in
Eligible Payor Class J, M, W or Y that is originated by McAllen.

“STRH” means SunTrust Robinson Humphrey, Inc., a Tennessee corporation, and its
successors and assigns.

“Subordinated Loan” has the meaning set forth in the Receivables Sale
Agreements.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

“SunTrust” has the meaning set forth in the preamble to this Agreement.

“Tax Code” means the Internal Revenue Code of 1986, as the same may be amended
from time to time.

“Term-Out Liquidity Bank” means any Liquidity Bank which is a member of a
Conduit Group for which the Term Period has commenced.

“Term-Out Liquidity Bank Collateral” has the meaning specified in
Section 1.10(b).

 

82



--------------------------------------------------------------------------------

“Term-Out Liquidity Bank Purchase Date” means, for any Conduit Group, the
Commitment Termination Date for such Conduit Group determined pursuant to clause
(a) of the definition thereof, without giving effect to the final proviso at the
end of the definition of Commitment Termination Date.

“Term Period” means, for any Conduit Group, the period commencing on the Cash
Secured Advance Commencement Date, if any, for such Conduit Group and ending on
the date after the Facility Termination Date on which all Obligations owing to
the members of such Conduit Group have been paid in full

“Termination Date” has the meaning set forth in the Receivables Sale Agreements.

“Terminating Tranche” has the meaning set forth in Section 4.3(b).

“TPF” has the meaning set forth in the preamble to this Agreement.

“TPF Agent” has the meaning set forth in the preamble to this Agreement.

“TPF Agent’s Account” means account # 8800171236 at SunTrust Bank, ABA
No. 061000104, Reference: Universal Health Services, Attention: James Watkins
with respect to the TPF Group.

“TPF Commercial Paper Rate” means, for any CP Tranche Period of TPF, a rate per
annum equal to the sum of (i) the rate or, if more than one rate, the weighted
average of the rates, determined by converting to an interest-bearing equivalent
rate per annum the discount rate (or rates) at which TPF’s Related Commercial
Paper outstanding during such CP Tranche Period has been or may be sold by any
placement agent or commercial paper dealer selected by the TPF Agent, plus
(ii) the commissions and charges charged by such placement agent or commercial
paper dealer with respect to such Related Commercial Paper, expressed as a
percentage of the face amount thereof and converted to an interest-bearing
equivalent rate per annum.

“TPF Group” has the meaning set forth in the preamble to this Agreement.

“TPF Liquidity Agreement” means that certain liquidity asset purchase agreement
dated as of the date hereof by and among TPF, the TPF Liquidity Banks and STRH,
as TPF Agent and liquidity agent, as the same may be amended, restated and/or
otherwise modified from time to time.

“TPF Liquidity Banks” means SunTrust Bank and its successors and assigns under
the TPF Liquidity Agreement.

“Transaction Documents” means, collectively, this Agreement, each Borrowing
Notice, each Receivables Sale Agreement, each Collection Account Agreement, each
Performance Undertaking, the Fee Letter, each Subordinated Note (as defined in
the Receivables Sale Agreements) and all other instruments, documents and
agreements executed and delivered in connection herewith.

 

83



--------------------------------------------------------------------------------

“Transferred Assets” has the meaning set forth in the Receivables Sale
Agreements.

“TRICARE” has the meaning provided in the Receivables Sale Agreements.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“UHS of Delaware” has the meaning set forth in the preamble to this Agreement.

“Unmatured Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

“VFCC” has the meaning set forth in the preamble to this Agreement.

“VFCC Agent” has the meaning set forth in the preamble to this Agreement.

“VFCC Agent’s Account” means account #2000002391825 at Wachovia Bank, National
Association, ABA #053000219, Reference: Universal Health Services.

“VFCC Group” has the meaning set forth in the preamble to this Agreement.

“VFCC Liquidity Agreement” means that certain liquidity asset purchase agreement
dated as of the date hereof by and among VFCC, the VFCC Liquidity Banks and
Wachovia as VFCC Agent and liquidity agent, as the same may be amended, restated
and/or otherwise modified from time to time.

“VFCC Liquidity Banks” means Wachovia and its successor and permitted assigns
under the VFCC Liquidity Agreement.

“Wachovia” means Wachovia Bank, National Association in its individual capacity
and its capacity as a Co-Agent and as Administrative Agent.

“Yield Reserve” means, for any Calculation Period, the product (expressed as a
percentage) of (i) 1.5 times (ii) the Alternate Base Rate as of the immediately
preceding Cut-Off Date times (iii) a fraction the numerator of which is the
highest Days Sales Outstanding for the most recent 12 Calculation Periods and
the denominator of which is 360.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

 

84